Exhibit 10.1

EXECUTION COPY

$1,000,000,000 Five-Year Revolving Credit Agreement

dated as of

December 16, 2013

among

AERCAP HOLDINGS N.V.,

AERCAP IRELAND CAPITAL LIMITED,

as Borrower,

The SUBSIDIARY GUARANTORS Party Hereto,

AMERICAN INTERNATIONAL GROUP, INC.,

as Lender,

and

AMERICAN INTERNATIONAL GROUP, INC.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

CERTAIN DEFINITIONS

     1   

Section 1.1.

 

Terms Generally

     1   

Section 1.2.

 

Specific Terms

     1   

SECTION 2.

 

COMMITTED LOANS AND COMMITTED NOTES

     21   

Section 2.1.

 

Agreement to Make Committed Loans

     21   

Section 2.2.

 

Procedure for Committed Loans

     22   

Section 2.3.

 

Maturity of Committed Loans

     23   

Section 2.4.

 

Optional Conversion of Committed Loans

     23   

SECTION 3.

 

INTEREST AND FEES

     24   

Section 3.1.

 

Interest Rates

     24   

Section 3.2.

 

Interest Payment Dates

     24   

Section 3.3.

 

Setting and Notice of Committed Loan Rates

     24   

Section 3.4.

 

Commitment Fee

     25   

Section 3.5.

 

Upfront Fees

     25   

Section 3.6.

 

Computation of Interest and Fees

     25   

SECTION 4.

 

REDUCTION OR TERMINATION OF THE COMMITMENTS; REPAYMENT; PREPAYMENTS

     26   

Section 4.1.

 

Voluntary Termination or Reduction of the Commitments

     26   

Section 4.2.

 

Voluntary Prepayments

     26   

Section 4.3.

 

Defaulting Lenders

     27   

SECTION 5.

 

MAKING AND PRORATION OF PAYMENTS; SET-OFF; TAXES

     28   

Section 5.1.

 

Making of Payments

     28   

Section 5.2.

 

Pro Rata Treatment; Sharing

     28   

Section 5.3.

 

Set-off

     29   

Section 5.4.

 

Taxes

     29   

SECTION 6.

 

INCREASED COSTS AND SPECIAL PROVISIONS FOR LIBOR RATE LOANS

     31   

Section 6.1.

 

Increased Costs

     31   

Section 6.2.

 

Basis for Determining Interest Rate Inadequate or Unfair

     33   

Section 6.3.

 

Changes in Law Rendering Certain Loans Unlawful

     33   

Section 6.4.

 

Funding Losses

     34   

Section 6.5.

 

Discretion of Lenders as to Manner of Funding

     34   

Section 6.6.

 

Conclusiveness of Statements; Survival of Provisions

     34   

SECTION 7.

 

REPRESENTATIONS AND WARRANTIES

     35   

Section 7.1.

 

Organization, etc.

     35   

Section 7.2.

 

Authorization; Consents; No Conflict

     35   

Section 7.3.

 

Validity and Binding Nature

     36   

Section 7.4.

 

Financial Statements

     36   

 

i



--------------------------------------------------------------------------------

Section 7.5.

  

[Intentionally Omitted]

     36   

Section 7.6.

  

Employee Benefit Plans

     36   

Section 7.7.

  

Investment Company Act

     37   

Section 7.8.

  

Regulation U

     37   

Section 7.9.

  

Disclosure

     37   

Section 7.10.

  

Compliance with Applicable Laws, etc.

     37   

Section 7.11.

  

Insurance

     37   

Section 7.12.

  

Taxes

     38   

Section 7.13.

  

Use of Proceeds

     38   

Section 7.14.

  

Pari Passu

     38   

Section 7.15.

  

OFAC, Etc.

     38   

SECTION 8.

  

COVENANTS

     38   

Section 8.1.

  

Reports, Certificates and Other Information

     38   

Section 8.2.

  

Existence

     40   

Section 8.3.

  

Nature of Business

     41   

Section 8.4.

  

Books, Records and Access

     41   

Section 8.5.

  

Insurance

     41   

Section 8.6.

  

Repair

     41   

Section 8.7.

  

Taxes

     41   

Section 8.8.

  

Compliance

     42   

Section 8.9.

  

Sale of Assets

     42   

Section 8.10.

  

Consolidated Indebtedness to Shareholder’s Equity

     42   

Section 8.11.

  

Interest Coverage Ratio

     43   

Section 8.12.

  

Unencumbered Assets

     43   

Section 8.13.

  

Restricted Payments

     44   

Section 8.14.

  

Liens

     44   

Section 8.15.

  

Use of Proceeds

     46   

Section 8.16.

  

[Intentionally Omitted]

     46   

Section 8.17.

  

Structuring of Indebtedness

     46   

Section 8.18.

  

Limitation on Issuances of Guarantees of Indebtedness

     47   

Section 8.19.

  

Other Revolving Facilities

     47   

Section 8.20.

  

Subsidiary Guarantors

     47   

SECTION 9.

  

CONDITIONS TO LENDING.

     47   

Section 9.1.

  

Conditions Precedent to All Committed Loans

     47   

Section 9.2.

  

Conditions to Effectiveness

     48   

Section 9.3.

  

Conditions to the Availability of Commitments

     49   

SECTION 10.

  

EVENTS OF DEFAULT AND THEIR EFFECT.

     49   

Section 10.1.

  

Events of Default

     49   

Section 10.2.

  

Effect of Event of Default

     51   

SECTION 11.

  

THE AGENT.

     52   

Section 11.1.

  

Authorization and Authority

     52   

Section 11.2.

  

Agent Individually

     52   

Section 11.3.

  

Indemnification

     53   

 

ii



--------------------------------------------------------------------------------

Section 11.4.

  

Action on Instructions of the Required Lenders

     54   

Section 11.5.

  

Payments

     54   

Section 11.6.

  

Duties of Agent; Exculpatory Provisions

     55   

Section 11.7.

  

Reliance by Agent

     55   

Section 11.8.

  

Delegation of Duties

     56   

Section 11.9.

  

Resignation of Agent

     56   

Section 11.10.

  

Non-Reliance on Agent and Other Lenders

     57   

Section 11.11.

  

The Register; the Committed Notes

     58   

SECTION 12.

  

GENERAL

     58   

Section 12.1.

  

Waiver; Amendments

     58   

Section 12.2.

  

Notices

     59   

Section 12.3.

  

Computations

     61   

Section 12.4.

  

Assignments; Participations

     61   

Section 12.5.

  

Costs, Expenses and Taxes

     65   

Section 12.6.

  

Confidentiality

     65   

Section 12.7.

  

Indemnification

     66   

Section 12.8.

  

Regulation U

     67   

Section 12.9.

  

Extension of Termination Dates; Removal of Lenders; Substitution of Lenders

     67   

Section 12.10.

  

Captions

     69   

Section 12.11.

  

Governing Law; Jurisdiction; Severability

     69   

Section 12.12.

  

Counterparts; Effectiveness

     70   

Section 12.13.

  

Further Assurances

     70   

Section 12.14.

  

Successors and Assigns

     70   

Section 12.15.

  

Judgment

     70   

Section 12.16.

  

Waiver of Jury Trial

     71   

Section 12.17.

  

No Fiduciary Relationship

     71   

Section 12.18.

  

USA Patriot Act

     72   

SECTION 13.

  

GUARANTEE.

     72   

Section 13.1.

  

The Guarantee

     72   

Section 13.2.

  

Obligations Unconditional

     72   

Section 13.3.

  

Reinstatement

     73   

Section 13.4.

  

Subrogation

     74   

Section 13.5.

  

Remedies

     74   

Section 13.6.

  

Continuing Guarantee

     74   

Section 13.7.

  

Indemnity and Rights of Contribution

     74   

Section 13.8.

  

General Limitation on Guarantee Obligations

     75   

Section 13.9.

  

Releases

     75   

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule I    Schedule of Lenders Schedule II    Address for Notices
Schedule III    Permitted AIG Affiliates Exhibit A    Form of Committed Loan
Request Exhibit B    Form of Committed Note Exhibit C    Form of Compliance
Certificate Exhibit D    Form of Assignment and Assumption Agreement Exhibit E
   Form of Request for Extension of Termination Date Exhibit F    Form of
Guarantee Assumption Agreement

 

iv



--------------------------------------------------------------------------------

FIVE-YEAR REVOLVING CREDIT AGREEMENT

FIVE-YEAR REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of
December 16, 2013, among AERCAP HOLDINGS N.V., an entity organized under the
laws of the Netherlands, AERCAP IRELAND CAPITAL LIMITED, a private limited
company incorporated under the laws of Ireland (herein called the “Borrower”),
the Subsidiary Guarantors party hereto from time to time, the Lenders (as
defined herein) party hereto from time to time and AMERICAN INTERNATIONAL GROUP,
INC., a Delaware corporation (herein, in its individual corporate capacity,
called “AIG”), as administrative agent for the Lenders (herein, in such
capacity, together with its successors and permitted assigns in such capacity,
called the “Agent” or “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested the Lenders to lend up to $1,000,000,000 to
the Borrower on a five-year revolving basis for general corporate purposes;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

  SECTION 1. CERTAIN DEFINITIONS.

Section 1.1. Terms Generally. The definitions ascribed to terms in this
Section 1 and elsewhere in this Agreement shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. Unless expressly provided for
herein or the context requires otherwise, (a) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified, in each case in accordance with its
terms and (b) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns. The words “hereby”, “herein”,
“hereof”, “hereunder” and words of similar import refer to this Agreement as a
whole (including any exhibits and schedules hereto) and not merely to the
specific Section, paragraph or clause in which such word appears. All references
herein to Sections, Exhibits and Schedules shall be deemed references to
Sections of and Exhibits and Schedules to this Agreement unless the context
shall otherwise require.

Section 1.2. Specific Terms. When used herein, the following terms shall have
the following meanings:

“Act” has the meaning set forth in Section 12.18.

“Acquired Company” means International Lease Finance Corporation, a California
corporation.

“Acquired Company Acquisition” means the purchase by the Company, directly or
through one or more Wholly-owned Subsidiaries, of the Acquired Company.



--------------------------------------------------------------------------------

-2-

 

“Acquired Company Acquisition Facility” means that certain Bridge Credit
Agreement dated as of the date hereof, among the Company, the Borrower, UBS AG,
Stamford Branch, as administrative agent, and the other parties thereto, as
amended, restated, refinanced or replaced from time to time.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires all or substantially all of the assets of any
firm, corporation, limited liability company or other Person, or business unit
or division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of votes
for the members of the board of directors) of the capital stock of a Person.

“Activities” has the meaning set forth in Section 11.2(b).

“Administrative Agent” has the meaning set forth in the Preamble.

“AerCap/AIG Fee Letter” means that certain Fee Letter dated as of the date
hereof between the Company and AIG.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such first Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through ownership of stock, by contract or otherwise.

“Agent” has the meaning set forth in the Preamble.

“Agent’s Group” has the meaning set forth in Section 11.2(b).

“Agent Parties” has the meaning set forth in Section 12.2(f).

“Aggregate Commitment” means $1,000,000,000, as reduced by any reduction in the
Commitments made from time to time pursuant to Section 4.1 or Section 12.9.

“Agreement” has the meaning set forth in the Preamble.

“AIG” has the meaning set forth in the Preamble.

“Aircraft Assets” means “Flight Equipment held for Operating Lease [net],” plus
“Net Investment in Direct Finance Leases,” plus “Inventory” plus “Lease Premium”
plus “End of Lease Assets” (or such substantially similar terms for such
substantially similar assets as may be used from time to time).

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other United States laws, rules and regulations applicable to the
Company and its Subsidiaries concerning or relating to bribery or corruption.

 

Credit Agreement



--------------------------------------------------------------------------------

-3-

 

“Anniversary Date” has the meaning set forth in Section 12.9.

“Assignee” has the meaning set forth in Section 12.4.1.

“Authorized Officer” of the Company means any of the following: the Chairman of
the Board, the Chief Executive Officer, the Vice Chairman, the President, the
Chief Financial Officer, the Treasurer, the Assistant Treasurer and the Chief
Accounting Officer of the Company.

“Base LIBOR” means, with respect to any Loan Period for a LIBOR Rate Loan, an
interest rate per annum equal to the rate per annum obtained by dividing (a) the
rate per annum (rounded upward to the nearest whole multiple of 1/100 of 1% per
annum) appearing on Reuters Screen LIBOR01 Page (or any successor page, the
“Reuters Page”) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Loan Period for a term comparable to such Loan Period or, if for any
reason such rate is not available, the average (rounded upward to the nearest
whole multiple of 1/100 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which deposits in Dollars are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Loan Period in an amount substantially equal to the LIBOR Rate
Loan to be outstanding during such Loan Period and for a period equal to such
Loan Period by (b) a percentage equal to 100% minus the Eurodollar Reserve
Percentage for such Loan Period.

“Base Rate” means for any day a fluctuating interest rate per annum equal to
2.75% per annum plus the highest of (a) the Federal Funds Rate for such day plus
1/2 of 1%, (b) the rate of interest in effect for such day as publicly announced
from time to time by Citibank as its “base rate” and (c) the LIBOR Rate that
would be payable on such day for a LIBOR Rate Loan with a one-month Loan Period
plus 1% less 3.75%. The “base rate” is a rate set by Citibank based upon various
factors including Citibank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Citibank shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Base Rate Loan” means any Committed Loan which bears interest at the Base Rate.

“Board of Directors” means (a) with respect to a corporation or company, as
applicable, the board of directors of the corporation or company, as applicable,
or any committee thereof duly authorized to act on behalf of such board,
(b) with respect to a partnership, the board of directors of the general partner
of the partnership, (c) with respect to a limited liability company, the
managing member or members or any controlling committee of managing members
thereof and (d) with respect to any other Person, the board or committee of such
Person serving a similar function.

 

Credit Agreement



--------------------------------------------------------------------------------

-4-

 

“Business Day” means any day of the year on which banks are not required or
authorized by law to close in New York City, Dublin or Amsterdam and, if the
applicable Business Day relates to notices, determinations, fundings and
payments in connection with any LIBOR Rate Loan, a day on which dealings are
carried on in the London interbank market.

“Capital Markets Debt” means any debt securities (other than (a) a Qualified
Securitization Financing or (b) a debt issuance guaranteed by an export credit
agency (including the Eximbank)) issued in the capital markets by the Company or
any of its subsidiaries, whether issued in a public offering or private
placement, including pursuant to Section 4(2) of the Securities Act or Rule
144A, Regulation S or Regulation D under the Securities Act.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership, membership interests (whether general or limited) or shares in the
capital of the company and (d) any other interest or participation that confers
on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Capitalized Lease” means any lease under which any obligations of the lessee
are, or are required to be, capitalized on a balance sheet of the lessee in
accordance with GAAP; provided, however, that notwithstanding the foregoing, if
any change in GAAP shall occur after the date hereof, the treatment of
Capitalized Leases shall be evaluated as if such change had not been made.

“Capitalized Rentals” means, as of the date of any determination, the amount at
which the obligations of the lessee, due and to become due under all Capitalized
Leases under which the Company or any Subsidiary is a lessee, are reflected as a
liability on a consolidated balance sheet of the Company and its Subsidiaries.

“Change of Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders, is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of shares representing more
than 50% of the voting power of the Company’s Voting Stock, (b) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of the Company, as the case may be (together
with any new directors whose election to such Board of Directors or whose
nomination for election by the shareholders of the Company was approved by a
vote of the majority of the directors of the Company then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved (who cannot include persons
not elected by or recommended for election by the then-incumbent Board of
Directors unless such Board of Directors determines reasonably and in good faith
that failure to approve any such persons as members of the Board of Directors
could reasonably be expected to violate a fiduciary duty under applicable law)),
cease for any reason to constitute a majority of the Board of Directors of the
Company, (c) (i) all or substantially all of the assets of the Company and the
Subsidiaries, taken as a whole, are sold or otherwise transferred to any Person
other than a Wholly-owned Subsidiary of the Company or one or more Permitted
Holders or (ii)

 

Credit Agreement



--------------------------------------------------------------------------------

-5-

 

the Company amalgamates, consolidates or merges with or into another Person or
any Person consolidates, amalgamates or merges with or into the Company, in
either case under this clause (c), in one transaction or a series of related
transactions in which immediately after the consummation thereof Persons
beneficially owning (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
Voting Stock representing in the aggregate a majority of the total voting power
of the Voting Stock of the Company, immediately prior to such consummation do
not beneficially own (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) Voting Stock representing a majority of the total voting power of the
Voting Stock of the Company, or the applicable surviving or transferee Person;
provided that this clause shall not apply (A) in the case where immediately
after the consummation of the transactions Permitted Holders beneficially own
Voting Stock representing in the aggregate a majority of the total voting power
of the Company, or the applicable surviving or transferee Person or (B) to an
amalgamation or a merger of the Company with or into (x) a corporation, limited
liability company or partnership or (y) a wholly-owned subsidiary of a
corporation, limited liability company or partnership that, in either case,
immediately following the transaction or series of transactions, has no Person
or group (other than Permitted Holders), which beneficially owns Voting Stock
representing 50% or more of the voting power of the total outstanding Voting
Stock of such entity and, in the case of clause (y), the parent of such
Wholly-owned Subsidiary guarantees the Borrower’s Obligations under this
Agreement, (d) the Company shall adopt a plan of liquidation or dissolution or
any such plan shall be approved by the shareholders of the Company or (e) the
Borrower ceases to be a direct or indirect Wholly-owned Subsidiary of the
Company.

“Citibank” means Citibank, N.A.

“Closing Date” has the meaning set forth in Section 9.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitments” means the Lenders’ commitments to make Committed Loans hereunder;
and “Commitment” as to any Lender means the amount set forth opposite such
Lender’s name on Schedule I (as reduced in accordance with Section 4.1, or as
periodically revised in accordance with Section 12.4 or Section 12.9).

“Committed Loan” means a loan in Dollars that is a Base Rate Loan or LIBOR Rate
Loan made pursuant to Section 2 (each of which shall be a “Type” of Committed
Loan).

“Committed Loan Request” has the meaning set forth in Section 2.2(a).

“Committed Note” means a promissory note of the Borrower, substantially in the
form of Exhibit B, duly completed, evidencing Committed Loans to the Borrower,
as such note may be amended, modified or supplemented or supplanted pursuant to
Section 12.4.1 from time to time.

“Communications” has the meaning set forth in Section 12.2(b).

“Company” means AerCap Holdings N.V., an entity organized under the laws of the
Netherlands.

 

Credit Agreement



--------------------------------------------------------------------------------

-6-

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Indebtedness” means, as of the date of any determination, (a) the
total amount of Indebtedness less the amount of current and deferred income
taxes and rentals received in advance of the Company and its Subsidiaries (to
the extent constituting Indebtedness) determined on a consolidated basis in
accordance with GAAP (but without giving effect to any election to value any
Indebtedness at “fair value”, or any other accounting principle, including
purchase accounting, that results in the amount of any such Indebtedness (other
than zero coupon Indebtedness) as reflected on a consolidated balance sheet of
the Company to be reflected thereon in any amount other than the stated
principal amount of such Indebtedness), and excluding (i) the amount that is
(A) the aggregate amount outstanding of Hybrid Capital Securities multiplied by
(B) the Hybrid Capital Securities Percentage, (ii) adjustments in relation to
Indebtedness denominated in any currency other than Dollars and any related
derivative liability, in each case to the extent arising from currency
fluctuations (such exclusions to apply only to the extent the resulting
liability is hedged by the Company or such Subsidiary), (iii) net obligations of
any Person under any swap contracts that are not yet due and payable, and
(iv) trade payables outstanding in the ordinary course of business, but not
overdue by more than 90 days less (b) the lesser of (x) $2,000,000,000 and
(y) the aggregate amount of “cash and cash equivalents” or any line item of
similar import (but in any event, excluding “restricted cash” or any line item
of similar import and excluding “cash and cash equivalents” or any line item of
similar import subject to any Lien (other than (A) Liens arising by operation of
law and (B) bankers’ Liens arising in the ordinary course of business))
reflected on a consolidated balance sheet of the Company prepared as of such
date of determination in accordance with GAAP.

“Consolidated Interest Expense” means for any measurement period, and without
duplication, interest expense in respect of all Indebtedness for borrowed money
accrued during such measurement period by the Company and its Subsidiaries on a
consolidated basis, as determined under GAAP (but without giving effect to any
adjustment to such interest expense resulting from any election to value any
Indebtedness at “fair value”, or any other accounting principle, including
purchase accounting, that results in the amount of any such Indebtedness (other
than zero coupon Indebtedness) as reflected on a consolidated balance sheet of
the Company to be reflected thereon in any amount other than the stated
principal amount of such Indebtedness).

“Convert”, “Conversion” and “Converted” each refers to a conversion of Committed
Loans of one Type into Committed Loans of the other Type pursuant to
Section 2.4.

“Credit Facilities” means one or more debt facilities, or commercial paper
facilities with banks or other institutional lenders or investors or indentures
providing for revolving credit loans, term loans, receivables financing,
including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against receivables, letters of
credit or other long-term indebtedness, including any guarantees, collateral
documents, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements or
refundings thereof and any indentures or credit facilities or commercial paper
facilities with banks or other

 

Credit Agreement



--------------------------------------------------------------------------------

-7-

 

institutional lenders or investors that replace, refund or refinance any part of
the loans, notes, other credit facilities or commitments thereunder, including
any such replacement, refunding or refinancing facility or indenture that
increases the amount borrowable thereunder or alters the maturity thereof.

“Debtor Relief Law” means title 11 of the United States Code, as in effect from
time to time, and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Defaulted Commitments” has the meaning set forth in Section 4.1(b).

“Defaulting Lender” means, at any time, any Lender that at such time (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Committed Loans within two Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower or the Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after written request by the Agent or the Borrower
(based on its reasonable belief that such Lender may not fulfill its funding
obligations hereunder), to confirm in writing or a manner satisfactory to the
Agent and the Borrower that it will comply with its funding obligations
hereunder, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, intervenor, sequestrator,
assignee for the benefit of creditors or similar Person under any applicable
Debtor Relief Law charged with reorganization or liquidation of its business or
a custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided, that, a Lender shall not be a Defaulting Lender solely by
virtue of the control, ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority, so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
that a Lender is a Defaulting Lender under clauses (a) through (d) above will be
made by the Agent in its reasonable discretion acting in good faith. If the
Borrower believes in good faith that a Lender should be determined by the Agent
to be a Defaulting Lender and so notifies Agent, citing the reasons therefor,
the Agent shall determine in its reasonable discretion acting in good faith
whether or not such Lender is a Defaulting Lender. The Agent will promptly send
to all parties hereto a copy of any notice to the Borrower provided for in this
definition.

“Disqualified Person” means any Person engaged primarily in the aircraft leasing
business or aviation advisory business or that is an air carrier, in each case
to the extent designated in writing as a “Disqualified Person” hereunder by the
Borrower to the Agent from time to time.

 

Credit Agreement



--------------------------------------------------------------------------------

-8-

 

“Dollar” and “$” refer to the lawful money of the United States of America.

“EBITDA” means for any period, (a) the sum, without duplication, of (i) net
income (or net loss), (ii) Consolidated Interest Expense, (iii) income tax
expense, (iv) depreciation and depletion expense, (v) amortization expense,
(vi) extraordinary, unusual or nonrecurring losses to the extent the foregoing
have been deducted in determining such net income, (vii) any non-cash items
(including write-downs and impairment of property, plant, equipment and
intangibles and other long-lived assets, including aircraft, and the impact of
purchase accounting, including stock based compensation expense, derivative
expense and fair value adjustments) to the extent deducted in determining net
income, and (viii) the amount of any extraordinary, unusual or nonrecurring
non-cash restructuring charges, less (b) the sum, without duplication, of
(i) extraordinary, unusual or nonrecurring gains to the extent added in
determining net income, and (ii) all non-cash items to the extent included in
determining net income). For the purposes of calculating EBITDA for any four
quarter period, such calculation shall be made (i) after giving effect to any
Acquisition consummated during such period and (ii) assuming that such
Acquisition occurred at the beginning of such period; provided, that any pro
forma calculation made by the Company either (i) based on Regulation S-X or
(ii) as calculated in good faith and set forth in an officer’s certificate of
the Company, in reasonable detail, (and in the case of this clause (ii), based
on audited financials of the target company) shall be acceptable.

“ECA Financing” means any financing provided or supported by one or more
government export credit agencies.

“Effective Date” has the meaning set forth in Section 9.2.

“Eligible Assignee” means, at any time, (i) AIG, (ii) any Person approved in
writing by the Company in its sole and absolute discretion, (iii) any Permitted
AIG Affiliate that is, at such time, an Affiliate of AIG or (iv) solely with
respect to assignments of outstanding Committed Loans (and not Commitments), any
Affiliate of AIG not described in the foregoing clause (iii).

“Equity Adjustment Amount” means (i) if, on the Closing Date, the closing price
of the Company’s ordinary shares on the New York Stock Exchange is less than the
Expected Equity Amount per share, an amount equal to (x) the Expected Equity
Amount less such closing price multiplied by (y) 97,560,976, and (ii) if
otherwise, $0; provided that the Equity Adjustment Amount shall not exceed the
amount such that at 4:00 p.m., New York City time, on the Closing Date the
aggregate amount of Shareholder’s Equity equals $5,100,000,000.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any corporation, trade or business that is, along with
the Company or any Subsidiary, a member of a controlled group of corporations or
a controlled group of trades or businesses, as described in Sections 414(b) and
414(c), respectively, of the Code or Section 4001 of ERISA (and Sections 414(m)
and 414(o) of the Code for purposes of provisions relating to Section 412 of the
Code).

 

Credit Agreement



--------------------------------------------------------------------------------

-9-

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (as defined in Section 412 of the Code
or Section 302 of ERISA), applicable to such Plan; (c) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (d) the receipt by the Company or
any ERISA Affiliate from the PBGC or a plan administrator of any notice having
the effect of terminating any Plan or Plans or appointing a trustee to
administer any Plan; (e) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (f) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in “endangered” or “critical” status, within the meaning of
Section 305 of ERISA or Section 432 of the Code.

“Eurodollar Reserve Percentage” means for any day in any Loan Period for any
LIBOR Rate Loan that percentage in effect on such day as prescribed by the Board
of Governors of the Federal Reserve System (or any successor thereto) or other
U.S. government agency for determining the reserve requirement (including any
marginal, basic, supplemental or emergency reserves) for a member bank of the
Federal Reserve System in New York City with deposits exceeding one billion
dollars in respect of eurocurrency funding liabilities.

“Event of Default” means any of the events described in Section 10.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Committed Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Committed Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 12.9(c)) or (ii) such Lender
changes its lending office (other than pursuant to Section 6.1(c)), its place of
incorporation or its place of tax residence, except in each case to the extent
that, pursuant to Section 5.4, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in such Committed Loan or Commitment or to such Lender
immediately before it changed its lending office, its place of incorporation or
its place of tax residence, (c) Irish withholding Taxes imposed on amounts
payable to or for the account of any Lender that is not or has ceased to be a
Qualifying Lender (other than by reason of a change in any law, regulation,
treaty, interpretation or application of the foregoing after the date hereof)

 

Credit Agreement



--------------------------------------------------------------------------------

-10-

 

with respect to applicable interest on a Committed Loan or Commitment to the
extent that such Irish withholding tax would not have been imposed if such
Lender were a Qualifying Lender at all relevant times, (d) Taxes attributable to
such Recipient’s failure to comply with Section 5.4(f) and (e) any U.S. Federal
withholding Taxes imposed under FATCA.

“Eximbank” means the Export-Import Bank of the United States.

“Existing Credit Agreement” means that certain $2,300,000,000 Three-Year
Revolving Credit Agreement dated as of October 9, 2012, among the Acquired
Company, certain financial institutions party thereto and Citibank, N.A. as
administrative agent thereunder, as amended, restated, refinanced or replaced
from time to time.

“Expected Equity Amount” means the amount set forth in the AerCap/AIG Fee Letter
as the “Expected Equity Amount”.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together in each case with any
current or future regulations or official IRS interpretations thereof, any
official agreements entered into pursuant to Section 1471(b)(1) of the Code and
any law or agreement implementing an official intergovernmental agreement with
respect thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Indebtedness” of any Person means Indebtedness of the type that
appears as “debt” upon a consolidated balance sheet (excluding the footnotes
thereto) of such Person and its Subsidiaries prepared in accordance with GAAP
(but without giving effect to any election to value any such Indebtedness at
“fair value”, or any other accounting principle, including purchase accounting,
that results in the amount of any such Indebtedness (other than zero coupon
Indebtedness) as reflected on a consolidated balance sheet of such Person to be
reflected thereon in any amount other than the stated principal amount of such
Indebtedness), excluding, however, any such “debt” that is issued to any holder
(or Affiliate of any such holder) of Equity Interests in such Person and is
fully subordinated (including as to payment and liquidity preference) to the
Committed Loans.

“Financing Trust” means a Delaware statutory trust or other Person that is a
Wholly-owned Subsidiary of the Borrower formed for the purpose of becoming the
successor to the Acquired Company by way of merger or consolidation of the
Acquired Company with, or the transfer or lease of the properties and assets of
the Acquired Company substantially as an entirety to, such Person pursuant to a
plan of reorganization entered into between such Person and the Acquired Company
on the Closing Date.

 

Credit Agreement



--------------------------------------------------------------------------------

-11-

 

“Foreign Benefit Event” means, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, (b) the failure to make the required contributions or payments,
under any applicable law, on or before the due date for such contributions or
payments, (c) the receipt of a notice by a Governmental Authority relating to
the termination of any such Foreign Plan or the appointment of a trustee or
similar official to administer any such Foreign Plan, (d) the incurrence of any
liability by the Company or any Subsidiary under any applicable law on account
of the complete or partial termination of such Foreign Plan or the complete or
partial withdrawal of any participating employer therein or (e) the occurrence
of any transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any material liability by
the Company or any Subsidiary.

“Foreign Plan” means each “employee benefit plan” (as defined in Section 3(3) of
ERISA) maintained or contributed to by the Company or any of its Subsidiaries
outside the United States with respect to which the Company or any of its
Subsidiaries could have any actual or contingent liability, other than a Plan.

“Funding Date” means the date on which any Committed Loan is scheduled to be
disbursed.

“Funding Office” means, with respect to any Lender, any office or offices of
such Lender or Affiliate or Affiliates of such Lender through which such Lender
shall fund or shall have funded any Committed Loan. A Funding Office may be, at
such Lender’s option, either a domestic or foreign office of such Lender or a
domestic or foreign office of an Affiliate of such Lender.

“GAAP” means generally accepted accounting principles in the United States which
are in effect from time to time. At any time after the Effective Date, the
Company may elect to apply IFRS accounting principles in lieu of GAAP for
reporting purposes and for purposes of calculations hereunder. The Company shall
give notice of any such election made in accordance with this definition to the
Agent. Upon receipt of such notice, the Agent and the Company shall negotiate in
good faith to amend the financial covenants, requirements and other relevant
provisions of this Agreement impacted by such change to preserve the original
intent thereof in light of such change. The change from GAAP to IFRS accounting
principles shall become effective once this Agreement has been so amended, and
thereafter references herein to GAAP shall be construed to mean IFRS (except as
otherwise provided herein); provided that any calculation or determination
herein that requires the application of GAAP for periods that include fiscal
quarters ended prior to the Company’s election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP.

“Governmental Authority” means, as and to the extent applicable, the government
of the United States of America, the Netherlands or any other nation, or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
(including any federal or other association of or with which any such nation may
be a member or associated) exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies, such as the European Union or the European
Central Bank).

 

Credit Agreement



--------------------------------------------------------------------------------

-12-

 

“Granting Lender” has the meaning set forth in Section 12.4.2.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit F (or in such other form as may be agreed
between the Company and the Administrative Agent) in favor of the Administrative
Agent.

“Guaranteed Obligations” has the meaning set forth in Section 13.1.

“Guarantees” by any Person means, without duplication, all obligations (other
than endorsements in the ordinary course of business of negotiable instruments
for deposit or collection) of such Person guaranteeing or in effect guaranteeing
any Indebtedness, dividend or other obligation of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, including all
obligations incurred through an agreement, contingent or otherwise, by such
Person: (a) to purchase such Indebtedness or obligation or any property or
assets constituting security therefor, (b) to advance or supply funds (i) for
the purchase or payment of such Indebtedness or obligation or (ii) to maintain
working capital or other balance sheet condition or otherwise to advance or make
available funds for the purchase or payment of such Indebtedness or obligation,
(c) to lease property or to purchase securities or other property or services
primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of the Primary Obligor to make payment of the
Indebtedness or obligation or (d) otherwise to assure the owner of the
Indebtedness or obligation of the Primary Obligor against loss in respect
thereof; provided, however, that the obligation described in clause (c) shall
not include (i) obligations of a buyer under an agreement with a seller to
purchase goods or services entered into in the ordinary course of such buyer’s
and seller’s businesses unless such agreement requires that such buyer make
payment whether or not delivery is ever made of such goods or services and
(ii) remarketing agreements where the remaining debt on an aircraft does not
exceed the aircraft’s net book value, determined in accordance with industry
standards, except that clause (c) shall apply to the amount of remaining debt
under a remarketing agreement that exceeds the net book value of the aircraft.
For the purposes of all computations made under this Agreement, a Guarantee in
respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money which has been guaranteed, and a Guarantee in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.

“Guarantor” means the Company and each Subsidiary Guarantor.

“Hybrid Capital Securities” means any hybrid capital securities issued by the
Company or any of its Subsidiaries from time to time whose proceeds are accorded
a percentage of equity treatment by one or more Rating Organizations.

“Hybrid Capital Securities Percentage” means the greater of (i) 50% and (ii) the
lowest percentage accorded equity treatment for the Company’s or any of its
Subsidiaries’ Hybrid Capital Securities among the Rating Organizations, as
determined by such Rating Organizations from time to time.

 

Credit Agreement



--------------------------------------------------------------------------------

-13-

 

“Indebtedness” of any Person means and includes, without duplication, all
obligations of such Person which in accordance with GAAP shall be classified
upon a balance sheet of such Person as liabilities of such Person, and in any
event shall include all:

(a) obligations of such Person for borrowed money or which have been incurred in
connection with the acquisition of property or assets (other than security and
other deposits on flight equipment),

(b) Indebtedness of any other Person secured by any Lien or other charge upon
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness,

(c) obligations created or arising under any conditional sale, or other title
retention agreement with respect to property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of property,

(d) Capitalized Rentals of such Person under any Capitalized Lease,

(e) obligations evidenced by bonds, debentures, notes or other similar
instruments, and

(f) Guarantees by such Person of Indebtedness of any other Person;

provided, however, that Indebtedness shall in no event include any security
deposits, deferred overhaul rental or other customer deposits held by such
Person.

“Indemnified Liabilities” has the meaning set forth in Section 12.7.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Information” has the meaning set forth in Section 11.2(c).

“Interest Coverage Ratio” means the ratio of (a) EBITDA of the Company and its
Subsidiaries, determined on a consolidated basis, to (b) the sum of Consolidated
Interest Expense and cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock, for each of the items in
clauses (a) and (b) above, of or by the Company and its Subsidiaries during the
four consecutive fiscal quarters most recently ended for which financial
statements have been delivered pursuant to Section 8.1.

“IRS” means the United States Internal Revenue Service.

“Lender Appointment Period” has the meaning set forth in Section 11.9.

“Lender Parties” has the meaning set forth in Section 12.7.

 

Credit Agreement



--------------------------------------------------------------------------------

-14-

 

“Lenders” means the financial institutions identified as Lenders on the
signature pages hereto and their respective successors and permitted assignees;
provided that at no time shall any Person, other than AIG or another Eligible
Assignee, constitute a “Lender” for any purpose hereunder.

“LIBOR Rate” means with respect to Committed Loans that are LIBOR Rate Loans,
Base LIBOR plus 3.75% per annum.

“LIBOR Rate Loan” means any Committed Loan which bears interest at a LIBOR Rate.

“Lien” means any mortgage, pledge, lien, security interest or other charge,
encumbrance or preferential arrangement, including the retained security title
of a conditional vendor or lessor. For avoidance of doubt, the parties hereto
acknowledge that the filing of a financing statement under the Uniform
Commercial Code does not, in and of itself, give rise to a Lien.

“Litigation Actions” means all litigation, claims and arbitration proceedings,
proceedings before any Governmental Authority or investigations which are
pending or, to the knowledge of the Company, threatened in writing against or
affecting, the Company or any Subsidiary.

“Loan Documents” means this Agreement, the Committed Notes, and any Guarantee
Assumption Agreement.

“Loan Period” means with respect to any LIBOR Rate Loan, the period commencing
on such LIBOR Rate Loan’s Funding Date or the date of the Conversion of any Base
Rate Loan into such LIBOR Rate Loan and ending 1, 2, 3 or 6 months thereafter as
selected by the Borrower pursuant to Section 2.2(a); provided, however, that:

(a) if a Loan Period would otherwise end on a day which is not a Business Day,
such Loan Period shall end on the next succeeding Business Day (unless, in the
case of a LIBOR Rate Loan, such next succeeding Business Day would fall in the
next succeeding calendar month, in which case such Loan Period shall end on the
next preceding Business Day),

(b) in the case of a Loan Period for any LIBOR Rate Loan, if there exists no day
numerically corresponding to the day such Committed Loan was made in the month
in which the last day of such Loan Period would otherwise fall, such Loan Period
shall end on the last Business Day of such month, and

(c) on the date of the making of any Committed Loan by a Lender, the Loan Period
for such Committed Loan shall not extend beyond the then-scheduled Termination
Date for such Lender; provided, that a Loan Period may be shortened by the
Borrower to end on the then-scheduled Termination Date, regardless of the
duration of such Loan Period.

 

Credit Agreement



--------------------------------------------------------------------------------

-15-

 

“Management Group” means at any time, the Chairman of the Board of Directors,
the Chief Executive Officer, any President, any Executive Vice President or Vice
President, any Managing Director, any Treasurer and any Secretary or other
executive officer of the Company or any subsidiary of the Company at such time.

“Material Adverse Effect” means (i) any material adverse effect on the business,
properties, condition (financial or otherwise) or operations of the Company and
its Subsidiaries, taken as a whole since any stated reference date or from and
after the date of determination, as the case may be, (ii) any material adverse
effect on the ability of the Company to perform its material obligations
hereunder and under the Committed Notes or (iii) any material adverse effect on
the legality, validity, binding effect or enforceability of any material
provision of this Agreement or any Committed Note.

“Multiemployer Plan” has the meaning assigned to such term in Section 3(37) of
ERISA.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Notice Office” means the office of AIG which, as of the date hereof, is set
forth on Schedule II.

“Obligors” means the Company, the Borrower and each Guarantor, and “Obligor”
means any one of them; provided, that, for the avoidance of doubt, none of the
Acquired Company or any Subsidiary of the Acquired Company that may be required
to become a Guarantor pursuant to the terms of this Agreement shall be an
Obligor for any purpose prior to the Closing Date.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Committed Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment other than an assignment
made pursuant to Section 12.9(c).

“Participant” has the meaning set forth in Section 12.4.2.

“Payment Office” means the office of the Agent which, as of the date hereof, is
set forth on Schedule II.

 

Credit Agreement



--------------------------------------------------------------------------------

-16-

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Percentage” means as to any Lender the ratio, expressed as a percentage, that
such Lender’s Commitment as set forth opposite such Lender’s name on Schedule I,
as periodically revised in accordance with Section 12.4 or 12.9 and, as
applicable, from time to time in accordance with Section 4.3(a), bears to the
Aggregate Commitment or, if the Commitments have been terminated, the ratio,
expressed as a percentage, that the aggregate principal amount of such Lender’s
outstanding Committed Loans bears to the aggregate principal amount of all
outstanding Committed Loans.

“Permitted AIG Affiliates” means the Persons set forth on Schedule III as of the
date hereof.

“Permitted Holders” means the collective reference to AIG, Waha Capital, their
Affiliates and the Management Group.

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, limited liability company, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Plan” means, at any date, any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which is subject to Title IV of ERISA (other than a
Multiemployer Plan) and to which the Company or any ERISA Affiliate may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

“Platform” has the meaning set forth in Section 12.2(c).

“Primary Currency” has the meaning set forth in Section 12.15(c).

“Primary Obligor” has the meaning set forth in the definition of “Guarantees”.

“Public Lender” has the meaning set forth in Section 12.2(d).

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary, the financing terms, covenants, termination events
and other provisions of which, including any Standard Securitization
Undertakings, shall be market terms.

“Qualifying Lender” means a Lender that is beneficially entitled to the receipt
of interest payable hereunder and that is

(a) (i) a body corporate and is, by virtue of the law of a Relevant Territory,
resident for the purposes of tax in that Relevant Territory and the Relevant
Territory concerned imposes a tax that generally applies to interest receivable
in that territory by companies from sources outside the territory, or (ii) a
body corporate where such interest payable is exempted from the charge to Irish
income tax under arrangements for relief from double taxation which have the
force of law by virtue of Section 826(1) of the Taxes Consolidation Act 1997 of
Ireland, or would be exempted from the charge to Irish income tax if
arrangements made, on or before the date of payment of the interest, for relief

 

Credit Agreement



--------------------------------------------------------------------------------

-17-

 

from double taxation that do not have the force of law by virtue of
Section 826(1) of the Taxes Consolidation Act 1997 of Ireland, had the force of
law (by virtue of Section 826(1) of the Taxes Consolidation Act 1997 of Ireland)
when such interest is paid; provided that, in each case, such interest is not
paid to that body corporate in connection with a trade or business carried on in
Ireland by that body corporate through a branch or agency;

(b) a corporation organized under the laws of the U.S. or any state thereof and
subject to tax in the U.S. on its worldwide income; provided that such interest
is not paid in connection with a trade or business carried on in Ireland by that
Qualifying Lender through a branch or agency;

(c) a U.S. limited liability company; provided that the ultimate recipients of
such interest would be Qualifying Lenders within paragraph (a) and/or (b) of
this definition if they were Lenders and the business conducted through such
U.S. limited liability company is so structured for market reasons and not for
tax avoidance reasons; provided further that such interest is not paid in
connection with a trade or business carried on in Ireland by that Qualifying
Lender through a branch or agency;

(d) licensed, pursuant to section 9 of the Central Bank Act 1971 of Ireland to
carry on banking business in Ireland and whose lending office is located in
Ireland and which is carrying on a bona fide banking business in Ireland for the
purposes of section 246(3) of the Taxes Consolidation Act 1997 of Ireland;

(e) an authorised credit institution under the terms of Directive 2006/48/EC
that has duly established a branch in Ireland having made all necessary
notifications to its home state competent authorities required thereunder in
relation to its intention to carry on banking business in Ireland and carries on
a bona fide banking business in Ireland for the purposes of Section 246(3)(a) of
the Taxes Consolidation Act 1997 of Ireland and has its lending office located
in Ireland;

(f) a body corporate which advances money in the ordinary course of a trade
which includes the lending of money; provided that such interest is taken into
account in computing the trading income of such Lender and such Lender has
complied with (and continues to comply with) the notification requirements under
section 246(5) of the Taxes Consolidation Act 1997 of Ireland;

(g) a qualifying company within the meaning of Section 110 of the Taxes
Consolidation Act 1997 of Ireland; or

(h) an investment undertaking within the meaning of section 739B of the Taxes
Consolidation Act 1997 of Ireland.

 

Credit Agreement



--------------------------------------------------------------------------------

-18-

 

“Rating Organizations” means the following nationally recognized rating
organizations: Moody’s Investor Service, Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and Fitch Ratings, Inc.

“Recipient” means the Administrative Agent or any Lender.

“Reference Banks” means Citibank, N.A., Bank of America, N.A. and JPMorgan Chase
Bank, N.A.

“Register” has the meaning set forth in Section 11.11(a).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Relevant Territory” means a member state of the European Communities (other
than Ireland), or a territory with the government of which Ireland has made
arrangements for relief from double taxation which have the force of law by
virtue of Section 826(1) of the Taxes Consolidation Act 1997 of Ireland, or a
territory with the government of which Ireland has made arrangements for relief
from double taxation which, upon completion of procedures set out in
Section 826(1) of the Taxes Consolidation Act 1997 of Ireland will have the
force of law

“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan other than those events as to which the 30-day notice period
is waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043.

“Required Lenders” means Non-Defaulting Lenders having an aggregate Percentage
of more than 50%; provided, that, the Committed Loans and Commitments of any
Defaulting Lender shall be excluded from the determination of Required Lenders.
For the avoidance of doubt, for so long as there is only one Lender, any
provision requiring the consent of the Required Lenders shall require consent of
that Lender.

“Restructured Loans” has the meaning set forth in Section 8.17.

“Reuters Page” has the meaning set forth in the definition of “Base LIBOR”.

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of specially designated nationals or designated Persons
maintained by the Office of Foreign Assets Control of the U.S. Department of
Treasury, the U.S. State Department, the U.S. Department of Commerce or the U.S.
Department of the Treasury, or any Person controlled by such a Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the
U.S. Department of Treasury, the U.S. State Department, the U.S. Department of
Commerce or the U.S. Department of the Treasury.

 

Credit Agreement



--------------------------------------------------------------------------------

-19-

 

“Securitization Assets” means the accounts receivable, lease, royalty or other
revenue streams and other rights to payment and all related assets (including
contract rights, books and records, all collateral securing any and all of the
foregoing, all contracts and all guarantees or other obligations in respect of
any and all of the foregoing and other assets that are customarily transferred
or in respect of which security interests are customarily granted in connection
with asset securitization transactions involving any and all of the foregoing)
and the proceeds thereof in each case pursuant to a Securitization Financing.

“Securitization Financing” means one or more transactions or series of
transactions that may be entered into by the Company and/or any Subsidiary
pursuant to which the Company or any Subsidiary may sell, convey or otherwise
transfer Securitization Assets to (a) a Securitization Subsidiary (in the case
of a transfer by the Company or any of the Subsidiaries that are not
Securitization Subsidiaries) or (b) any other Person (in the case of a transfer
by a Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Company or any Subsidiary.

“Securitization Subsidiary” means a Subsidiary (or another Person formed for the
purposes of engaging in a Qualified Securitization Financing in which the
Company or any Subsidiary makes an Investment and to which the Company or any
Subsidiary transfers Securitization Assets and related assets) that engages in
no activities other than in connection with the financing of Securitization
Assets of the Company or a Subsidiary, all proceeds thereof and all rights
(contingent and other), collateral and other assets relating thereto, and any
business or activities incidental or related to such business, and which is
designated by the Board of Directors of the Company or such other Person (as
provided below) as a Securitization Subsidiary and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by the Company or any Subsidiary, other than another Securitization
Subsidiary (excluding guarantees of obligations pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates the Company or
any Subsidiary, other than another Securitization Subsidiary, in any way other
than pursuant to Standard Securitization Undertakings or (iii) subjects any
property or asset of the Company or any Subsidiary, other than another
Securitization Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings and (b) to which none of the Company or any other Subsidiary, other
than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the Board of
Directors of the Company or such other Person shall be evidenced by a resolution
of the Board of Directors of the Company or such other Person giving effect to
such designation.

“Share Purchase Agreement” shall mean that certain Share Purchase Agreement by
and among AIG Capital Corporation, AIG, AerCap Holdings N.V. and AerCap Ireland
Limited, dated as of the date hereof.

“Shareholder’s Equity” means, as of any date of determination for the Company
and its Subsidiaries on a consolidated basis, (a) shareholders’ equity
(including (i) capital stock, (ii) additional paid-in capital, (iii) the amount
that is (x) the aggregate amount outstanding of Hybrid Capital Securities
multiplied by (y) the Hybrid Capital Securities Percentage, and

 

Credit Agreement



--------------------------------------------------------------------------------

-20-

 

(iv) retained earnings after deducting treasury stock) as of such date
determined in accordance with GAAP, plus (b) to the extent not otherwise
included in shareholders’ equity of the Company, any outstanding market auction
preferred stock of the Acquired Company, plus (c) if the aggregate amount of
Shareholder’s Equity as of 4:00 p.m., New York City time, on the Closing Date
(determined prior to giving effect to this clause (c)) was less than
$5,100,000,000, the Equity Adjustment Amount.

“Significant Subsidiary” means (i) any Obligor that is a Subsidiary of the
Company and (ii) any other Subsidiary which is so defined pursuant to Rule 1-02
of Regulation S-X promulgated by the Securities and Exchange Commission.

“SPV” has the meaning set forth in Section 12.4.2.

“Subsidiary” means any Person of which or in which the Company and its other
Subsidiaries own directly or indirectly 50% or more of:

(a) the combined voting power of all classes of stock having general voting
power under ordinary circumstances to elect a majority of the board of directors
of such Person, if it is a corporation,

(b) the capital interest or profits interest of such Person, if it is a
partnership, limited liability company, joint venture or similar entity, or

(c) the beneficial interest of such Person, if it is a trust, association or
other unincorporated organization.

“Subsidiary Guarantor” means each of the Subsidiaries of the Company identified
under the caption “GUARANTORS” on the signature pages hereto and each Subsidiary
of the Company that becomes a “Subsidiary Guarantor” after the date hereof
pursuant to Section 8.20.

“Successor Lender” has the meaning set forth in Section 12.9(c).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminating Lender” has the meaning set forth in Section 12.9(c).

“Termination Date” means, with respect to any Lender, the earliest to occur of
(i) the date that is the fifth anniversary of the Closing Date or such later
date as may be agreed to by such Lender pursuant to Section 12.9(a), or if such
day is not a Business Day, the next preceding Business Day, (ii) the date on
which the Commitments shall terminate pursuant to Section 10.2 or the
Commitments shall be reduced to zero pursuant to Section 4.1 and (iii) the date
specified as such Lender’s Termination Date pursuant to Section 12.9(b), or, if
such day is not a Business Day, the next preceding Business Day; in all cases,
subject to the provisions of Section 12.9(d).

“Type” has the meaning set forth in the definition of “Committed Loan”.

 

Credit Agreement



--------------------------------------------------------------------------------

-21-

 

“Unencumbered Assets” means, as of the date of any determination, the sum,
without duplication, of (a) the difference between (i) the book value
(determined in accordance with GAAP) on such date of determination of the
Aircraft Assets owned by the Company and its Subsidiaries and (ii) the aggregate
outstanding principal amount on such date of determination of Financial
Indebtedness of the Company and its Subsidiaries secured by Liens over such
Aircraft Assets or the Equity Interests of the Subsidiary owning such Aircraft
Assets, (b) the lesser of (i) $2,000,000,000 and (ii) the aggregate amount of
“cash and cash equivalents” or any line item of similar import (but in any
event, excluding “restricted cash” or any line item of similar import and
excluding “cash and cash equivalents” or any line item of similar import subject
to any Lien (other than (x) Liens arising by operation of law and (y) bankers’
Liens arising in the ordinary course of business)) reflected on a consolidated
balance sheet of the Company prepared as of such date of determination in
accordance with GAAP and (c) the Equity Adjustment Amount.

“Unmatured Event of Default” means any event which if it continues uncured will,
with lapse of time or notice or lapse of time and notice, constitute an Event of
Default.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Wholly-owned Subsidiary” means any Person of which or in which the Company and
its other Wholly-owned Subsidiaries own directly or indirectly 100% of:

(a) the issued and outstanding shares of stock (except shares required as
directors’ qualifying shares),

(b) the capital interest or profits interest of such Person, if it is a
partnership, limited liability company, joint venture or similar entity, or

(c) the beneficial interest of such Person, if it is a trust, association or
other unincorporated organization.

 

  SECTION 2. COMMITTED LOANS AND COMMITTED NOTES.

Section 2.1. Agreement to Make Committed Loans. On the terms and subject to the
conditions of this Agreement, each Lender, severally and for itself alone,
agrees to make loans (herein collectively called “Committed Loans” and
individually each called a “Committed Loan”) on a revolving basis from time to
time from the Closing Date until such Lender’s Termination Date in such Lender’s
Percentage of such aggregate amounts as the Borrower may from time to time
request as provided in Section 2.2; provided, that, (a) the aggregate principal
amount of all outstanding Committed Loans of any Lender shall not at any time
exceed the amount set forth opposite such Lender’s name on Schedule I (as
reduced in accordance with Section 4.1, Section 12.4 or Section 12.9), (b) the
aggregate principal amount of all outstanding Committed Loans of all Lenders
shall not at any time exceed the then Aggregate Commitment, and (c) at no time
shall there be more than 15 Committed Loans outstanding, provided, further that
no Committed Loan shall be used to finance the acquisition of the

 

Credit Agreement



--------------------------------------------------------------------------------

-22-

 

Acquired Company or the distribution of a dividend by the Acquired Company in
connection with the Acquired Company Acquisition or repay, redeem, refinance or
repurchase Indebtedness incurred to finance such acquisition or distribution.
Within the limits of this Section 2.1, the Borrower may from time to time
borrow, prepay and reborrow Committed Loans on the terms and conditions set
forth in this Agreement.

Section 2.2. Procedure for Committed Loans.

(a) Committed Loan Requests. The Borrower shall give the Agent irrevocable
telephonic notice at the Notice Office (promptly confirmed in writing on the
same day), not later than 10:30 a.m., New York City time, at least five Business
Days prior to the Funding Date of each requested Committed Loan, and the Agent
shall promptly advise each Lender thereof and, in the case of a LIBOR Rate Loan,
if the Reuters Page is not available, request each Reference Bank to notify the
Agent of its applicable rate (as contemplated in the definition of Base LIBOR).
Each such notice to the Agent (a “Committed Loan Request”) shall be
substantially in the form of Exhibit A and shall specify (i) the Funding Date
(which shall be a Business Day), (ii) the aggregate amount of the Committed
Loans requested (in an amount permitted under clause (b) below), (iii) whether
each Committed Loan shall be a LIBOR Rate Loan or a Base Rate Loan and (iv) if a
LIBOR Rate Loan, the Loan Period therefor (subject to the limitations set forth
in the definition of Loan Period). After giving effect to all Committed Loans
and all conversions of Committed Loans from one Type to the other there shall
not be more than ten Loan Periods in effect with respect to Committed Loans.

(b) Amount and Increments of Committed Loans. Each Committed Loan Request shall
contemplate Committed Loans in a minimum aggregate amount of $10,000,000 or a
higher integral multiple of $1,000,000, not to exceed in the aggregate (for all
requested Committed Loans) the excess of the then Aggregate Commitment over the
aggregate principal amount of all outstanding Committed Loans, calculated as of
the relevant Funding Date.

(c) Funding of Committed Loans.

(i) Not later than 12:30 p.m., New York City time, on the Funding Date of a
Committed Loan, each Lender shall, subject to this Section 2.2(c), provide the
Agent at its Notice Office with immediately available funds covering such
Lender’s Committed Loan (provided, that, a Lender’s obligation to provide funds
to the Agent shall be deemed satisfied by such Lender’s delivery to the Agent at
its Notice Office not later than 12:30 p.m., New York City time, of a Federal
reserve wire confirmation number covering the proceeds of such Lender’s
Committed Loan) and the Agent shall pay over such funds to the Borrower not
later than 2:00 p.m., New York City time, on such day if the Agent shall have
received the documents required under Section 9 with respect to such Committed
Loan and the other conditions precedent to the making of such Committed Loan
shall have been satisfied not later than 10:00 a.m., New York City time, on such
day. If the Agent does not receive such documents or such other conditions
precedent have not been satisfied prior to such time, then (A) the Agent shall
not pay over such funds to the Borrower, (B) the Borrower’s Committed Loan
Request related to such Committed Loan shall be deemed cancelled in its
entirety, (C) in the case of Committed Loan Requests relative to LIBOR Rate
Loans, the Borrower shall be liable to each Lender in accordance with
Section 6.4 and (D) the Agent shall return the amount previously provided to the
Agent by each Lender on the next following Business Day.

 

Credit Agreement



--------------------------------------------------------------------------------

-23-

 

(ii) The Borrower agrees, notwithstanding its previous delivery of any documents
required under Section 9 with respect to a particular Committed Loan,
immediately to notify the Agent of any failure by it to satisfy the conditions
precedent to the making of such Committed Loan. The Agent shall be entitled to
assume, after it has received each of the documents required under Section 9
with respect to a particular Committed Loan, that each of the conditions
precedent to the making of such Committed Loan has been satisfied absent actual
knowledge to the contrary received by the Agent prior to the time of the receipt
of such documents. Unless the Agent shall have notified the Lenders prior to
10:30 a.m., New York City time, on the Funding Date of any Committed Loan that
the Agent has actual knowledge that the conditions precedent to the making of
such Committed Loan have not been satisfied, the Lenders shall be entitled to
assume that such conditions precedent have been satisfied.

(d) Repayment of Committed Loans. If any Lender is to make a Committed Loan
hereunder on a day on which the Borrower is to repay (or has elected to prepay,
pursuant to Section 4.2) all or any part of any outstanding Committed Loan held
by such Lender, the proceeds of such new Committed Loan shall be applied to make
such repayment and only an amount equal to the positive difference, if any,
between the amount being borrowed and the amount being repaid shall be requested
by the Agent to be made available by such Lender to the Agent as provided in
Section 2.2(c).

Section 2.3. Maturity of Committed Loans. Except for a Base Rate Loan, which
shall mature on the Termination Date, a Committed Loan made by a Lender shall
mature on the last day of the Loan Period applicable to such Committed Loan, but
in no event later than the Termination Date for such Lender; provided, that, a
LIBOR Rate Loan maturing at the end of a Loan Period may at the end of such Loan
Period, pursuant to Section 3.1(b), become a Base Rate Loan.

Section 2.4. Optional Conversion of Committed Loans. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 3.1, Convert all Committed
Loans of one Type comprising the same Borrowing into Committed Loans of the
other Type; provided, however, that any Conversion of LIBOR Rate Loans into Base
Rate Loans shall be made only (x) on the last day of a Loan Period for such
LIBOR Rate Loans or (y) on any day other than the last day of a Loan Period for
such LIBOR Rate Loans so long as the Borrower pays the amounts payable pursuant
to Section 6.4(a), any Conversion of Base Rate Loans into LIBOR Rate Loans shall
be in an amount not less than the minimum amount specified in Section 2.2(b) and
no Conversion of any Committed Loans shall result in more separate Committed
Loans than permitted under Section 2.2(a); provided, further, that upon the
occurrence and during the continuance of any Event of Default no Conversion of
Base Rate Loans into LIBOR Rate Loans shall be permitted. Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Committed Loans to be Converted, and (iii) if such
Conversion is into LIBOR Rate Loans, the duration of the initial Loan Period for
each such Committed Loan. Each notice of Conversion shall be irrevocable and
binding on the Borrower.

 

Credit Agreement



--------------------------------------------------------------------------------

-24-

 

  SECTION 3. INTEREST AND FEES.

Section 3.1. Interest Rates. The Borrower hereby promises to pay interest on the
unpaid principal amount of each Committed Loan for the period commencing on the
Funding Date for such Committed Loan until such Committed Loan is paid in full,
as follows:

(a) if such Committed Loan is a Base Rate Loan, at a rate per annum equal to the
Base Rate from time to time in effect; provided, however, that upon the
occurrence and during the continuance of any Event of Default, such Committed
Loan that is a Base Rate Loan shall bear interest on the unpaid principal amount
thereof at a rate per annum (calculated on the basis of a 365-day year for the
actual number of days elapsed) equal to the Base Rate from time to time in
effect plus 2% per annum; and

(b) if such Committed Loan is a LIBOR Rate Loan, at a rate per annum equal to
the LIBOR Rate applicable to the Loan Period for such Loan; provided, however,
that upon the occurrence and during the continuance of any Event of Default,
such Committed Loan that is a LIBOR Rate Loan shall, at the end of the
applicable Loan Period then in effect, bear interest on the unpaid principal
amount thereof at a rate per annum (calculated on the basis of a 360-day year
for the actual number of days involved) equal to the Base Rate from time to time
in effect (but not less than the interest rate in effect for such Committed Loan
immediately prior to maturity of such Committed Loan) plus 2% per annum.

Section 3.2. Interest Payment Dates. Except for Base Rate Loans, as to which
accrued interest shall be payable on the last day of each calendar quarter and
on the Termination Date, accrued interest on each Committed Loan shall be
payable in arrears on the last day of the one, two or three month, as
applicable, Loan Period therefor and with respect to each LIBOR Rate Loan with a
Loan Period of six months, on the day that is three months after the first day
of such Loan Period (or, if there is no day in such third month numerically
corresponding to such first day of the Loan Period, on the last Business Day of
such month). Upon the occurrence and during the continuance of any Event of
Default, accrued interest on any Committed Loan shall be payable on demand. If
any interest payment date falls on a day that is not a Business Day, such
interest payment date shall be postponed to the next succeeding Business Day and
the interest paid shall cover the period of postponement (except that if the
Committed Loan is a LIBOR Rate Loan and the next succeeding Business Day falls
in the next succeeding calendar month, such interest payment date shall be the
immediately preceding Business Day).

Section 3.3. Setting and Notice of Committed Loan Rates.

(a) The applicable interest rate for each Committed Loan hereunder shall be
determined by the Agent in accordance with this Agreement and notice thereof
shall be given by the Agent promptly to the Borrower and to each Lender. Each
determination of the applicable interest rate by the Agent shall be conclusive
and binding upon the parties hereto in the absence of demonstrable error.

 

Credit Agreement



--------------------------------------------------------------------------------

-25-

 

(b) If as to any Loan Period the Reuters Page is not available and any one or
more of the Reference Banks is unable or for any reason fails to notify the
Agent of its applicable rate by 11:30 a.m., New York City time, two Business
Days before the Funding Date, then the applicable LIBOR Rate shall be determined
on the basis of the rate or rates of which the Agent is given notice by the
remaining Reference Bank or Lenders by such time. If the Reuters Page is not
available and none of the Reference Banks notifies the Agent of the applicable
rate prior to 11:30 a.m., New York City time, two Business Days before the
Funding Date, then (i) the Agent shall promptly notify the other parties thereof
and (ii) at the option of the Borrower the Committed Loan Request delivered by
the Borrower pursuant to Section 2.2(a) with respect to such Funding Date shall
be cancelled or shall be deemed to have specified a Base Rate Loan.

(c) The Agent shall, upon written request of the Borrower or any Lender, deliver
to the Borrower or such Lender a statement showing the computations used by the
Agent in determining the interest rate applicable to any LIBOR Rate Loan.

Section 3.4. Commitment Fee. The Borrower agrees to pay to the Agent for the
accounts of the Lenders pro rata in accordance with their respective Percentages
an annual commitment fee computed by multiplying the average daily amount of the
unused Aggregate Commitment by a rate equal to 0.75% per annum. Such fee shall
commence accruing on the Closing Date and shall be payable quarterly in arrears
on the last Business Day of March, June, September and December of each year
(beginning with the last Business Day of the first full calendar quarter ending
after the Closing Date) until the Commitments have expired or have been
terminated and on the date of such expiration or termination (and, in the case
of any Terminating Lender, such Lender’s Termination Date), in each case for the
period then ending for which such commitment fee has not previously been paid;
provided, that, no Defaulting Lender shall be entitled to receive any commitment
fee in respect of its Commitment for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

Section 3.5. Upfront Fees. The Borrower agrees on the Closing Date to pay to the
Lenders an upfront fee equal to the amount set forth in the AerCap/AIG Fee
Letter.

Section 3.6. Computation of Interest and Fees. Interest on LIBOR Rate Loans, and
commitment fees shall be computed for the actual number of days elapsed on the
basis of a 360-day year; and interest on Base Rate Loans shall be computed for
the actual number of days elapsed on the basis of a 365/366 day year, as the
case may be. The interest rate applicable to each LIBOR Rate Loan and Base Rate
Loan shall change simultaneously with each change in the LIBOR Rate or the Base
Rate, as applicable.

 

Credit Agreement



--------------------------------------------------------------------------------

-26-

 

  SECTION 4. REDUCTION OR TERMINATION OF THE COMMITMENTS; REPAYMENT;
PREPAYMENTS.

Section 4.1. Voluntary Termination or Reduction of the Commitments. (a) The
Borrower may at any time on at least 3 Business Days’ prior notice received by
the Agent (which shall promptly on the same day or on the next Business Day
advise each Lender thereof) permanently reduce the amount of the Commitments
(such reduction to be pro rata among the Lenders according to their respective
Percentages) to an amount not less than the aggregate principal amount of all
outstanding Committed Loans. Any such reduction shall be in the amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof. Concurrently
with any such reduction, the Borrower shall prepay the principal of any
Committed Loans outstanding to the extent that the aggregate amount of such
Committed Loans outstanding shall then exceed the Aggregate Commitment, as so
reduced. The Borrower may from time to time on like notice terminate the
Commitments upon payment in full of all Committed Loans, all interest accrued
thereon, all fees and all other obligations of the Borrower hereunder. Any
notice of reduction or termination in full of the Commitments hereunder may
state that such notice is conditioned upon the effectiveness of other credit
facilities or capital raising, in which case such notice may be revoked by the
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied.

(b) Termination of Defaulting Lender. The Borrower shall be entitled at any time
to (i) terminate the unused Commitment of any Lender that is a Defaulting Lender
(the “Defaulted Commitments”) upon prior notice of not less than one Business
Day to the Agent (which shall promptly notify the Lenders thereof), and/or
(ii) replace all of the Commitments or the Defaulted Commitments of any Lender
that is a Defaulting Lender with Commitments of a Successor Lender, provided,
that, (x) each such assignment shall be either an assignment of all of the
rights and obligations of the Defaulting Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the Defaulting Lender under this Agreement with
respect to all of the Commitments or the Defaulted Commitments, as the case may
be, and (y) concurrently with such assignment, either the Borrower or one or
more Successor Lenders shall pay for the account of such Defaulting Lender an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Committed Loans owing to such Defaulting Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Defaulting Lender under this Agreement. In either such
event, the provisions of Section 4.3 shall apply to all amounts thereafter paid
by the Borrower or such Successor Lender for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest,
commitment fees or other amounts), provided, that, such termination or
assignment shall not be deemed to be a waiver or release of any claim the
Borrower, the Agent, or any Lender may have against such Defaulting Lender.

(c) Termination of Commitments. Unless previously terminated the Commitments
shall automatically terminate on the date of termination of the Share Purchase
Agreement if the Closing Date and the Completion (as defined in the Share
Purchase Agreement) have not occurred prior to such termination.

Section 4.2. Voluntary Prepayments. The Borrower may voluntarily prepay
Committed Loans without premium or penalty, except as may be required pursuant
to subsection (d) below, in whole or in part; provided, that, (a) each
prepayment shall be in an aggregate principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, (b) the Borrower shall give
the Agent at its Notice Office (which shall promptly advise each Lender) not
less than two Business Days’ prior notice thereof for prepayments of LIBOR Rate

 

Credit Agreement



--------------------------------------------------------------------------------

-27-

 

Loans and same day notice thereof for prepayments of Base Rate Loans specifying
the Committed Loans to be prepaid and the date and amount of prepayment, (c) any
prepayment of principal of any Committed Loan shall include accrued interest to
the date of prepayment on the principal amount being prepaid and (d) any
prepayment of a LIBOR Rate Loan shall be subject to the provisions of
Section 6.4. Any notice of prepayment in full of all Committed Loans hereunder
or reduction of Commitments in full may state that such notice is conditioned
upon the effectiveness of other credit facilities or capital raising, in which
case such notice may be revoked by the Borrower (by notice to the Agent on or
prior to the specified effective date) if such condition is not satisfied.

Section 4.3. Defaulting Lenders.

(a) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 4.3 or otherwise
specifically provided herein, performance by the Borrower of its obligations
shall not be excused or otherwise modified as a result of the operation of this
Section 4.3. The rights and remedies against a Defaulting Lender under this
Section 4.3 are in addition to any other rights and remedies which the Borrower,
the Agent or any Lender may have against such Defaulting Lender.

(b) If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase that portion
of outstanding Commitments of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Commitments to be held on a
pro rata basis by the Lenders in accordance with their respective Percentages,
whereupon such Lender will cease to be a Defaulting Lender; provided, that, no
adjustments will be made retroactively or with duplication with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

(c) Notwithstanding anything to the contrary contained in this Agreement, any
payment of principal, interest, commitment fees or other amounts received by the
Agent for the account of any Defaulting Lender under this Agreement (whether
voluntary or mandatory, at maturity or otherwise) shall be applied at such time
or times as may be determined by the Agent as follows: first, to the payment of
any amounts owing by such Defaulting Lender to the Agent hereunder; second, as
the Borrower may request (so long as no Event of Default shall have occurred and
be continuing), to the funding of any Committed Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Event of Default shall have occurred and be continuing, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of

 

Credit Agreement



--------------------------------------------------------------------------------

-28-

 

such Defaulting Lender’s breach of its obligations under this Agreement; and
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that, if (x) such payment is a payment of the
principal amount of any Committed Loan in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Committed Loans
were made at a time when the applicable conditions set forth in Section 9 were
satisfied or waived, such payment shall be applied solely to pay the Committed
Loans of all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Committed Loans of such Defaulting Lender and provided,
further, that any amounts held as cash collateral for funding obligations of a
Defaulting Lender shall be returned to such Defaulting Lender upon the
termination of this Agreement and the satisfaction of such Defaulting Lender’s
obligations hereunder. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 4.3
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

  SECTION 5. MAKING AND PRORATION OF PAYMENTS; SET-OFF; TAXES.

Section 5.1. Making of Payments. Except as provided in Section 2.2(d), payments
(including those made pursuant to Section 4.1) of principal of, or interest on,
the Committed Loans and all payments of fees and any other payments required to
be made by the Borrower to the Agent hereunder shall be made by the Borrower to
the Agent in immediately available funds at its Payment Office not later than
12:00 Noon, New York City time, on the date due; and funds received after that
hour shall be deemed to have been received by the Agent on the next following
Business Day. Subject to Sections 3.4 and 4.3, the Agent shall promptly remit to
each Lender its share (if any) of each such payment. All payments under
Section 6 and all payments required to be made hereunder to any Person other
than the Agent shall be made by the Borrower when due directly to the Persons
entitled thereto in immediately available funds.

Section 5.2. Pro Rata Treatment; Sharing.

(a) Except as required pursuant to Section 3.4, Section 4.3, Section 6 or
Section 12.9, each payment or prepayment of principal of any Committed Loans,
each payment of interest on the Committed Loans and each payment of the
commitment fee shall be allocated pro rata among the Lenders in accordance with
their respective Percentages.

(b) If any Lender or other holder of a Committed Loan shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of offset or
otherwise) on account of principal of, interest on or fees or other amounts with
respect to any Committed Loan in excess of the share of payments and other
recoveries (exclusive of payments or recoveries under Section 6 or pursuant to
Section 12.9) such Lender or other holder would have received if such payment
had been distributed pursuant to the provisions of Section 5.2(a), such Lender
or other holder shall purchase from the other Lenders or holders, in a manner to
be specified by the Agent, such participations in the Committed Loans held by
them as shall be necessary so that all such payments of principal and interest
with respect to the Committed Loans shall be shared by the Lenders and other
holders pro rata in accordance with their respective Percentages; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Lender or holder, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

Credit Agreement



--------------------------------------------------------------------------------

-29-

 

Section 5.3. Set-off. The Borrower agrees that the Agent, each Lender, each
Participant and any of their respective branches or agencies, to the extent
permitted by applicable law, has all rights of set-off and banker’s lien
provided by applicable law, and the Borrower further agrees that at any time,
(i) any amount owing by the Borrower under this Agreement is due to any such
Person or (ii) any Event of Default exists, each such Person, to the extent
permitted by applicable law, may apply to the payment of any amount payable
hereunder any and all balances, credits, deposits, accounts or moneys of the
Borrower then or thereafter with such Person.

Section 5.4. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Obligor under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Obligor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Obligor to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 15 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section, but excluding any Taxes to
the extent the Borrower has paid increased amounts in respect thereof pursuant
to Section 5.4(a)) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

Credit Agreement



--------------------------------------------------------------------------------

-30-

 

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
and (ii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.

(f) Status of Lenders. (i)(A) Unless indicated otherwise in writing to the
Borrower and the Administrative Agent by a Lender on or before the date it
becomes a Lender, each Lender represents to the Borrower and the Administrative
Agent that on the date it becomes a Lender it is a Qualifying Lender and (B) any
Lender that is entitled to benefit from an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.4(f)(ii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if a payment made to a
Lender under this Agreement would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (ii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Credit Agreement



--------------------------------------------------------------------------------

-31-

 

(iii) Each Lender agrees (A) that if any form, certification or representation
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form, certification or representation or promptly
notify the Borrower and the Administrative Agent in writing of its legal
inability to do so; and (B) if it no longer qualifies as a Qualifying Lender
after the date it becomes a Lender, it will promptly notify the Borrower and the
Administrative Agent in writing.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Indemnification of Borrower. Each Lender shall severally indemnify the
Borrower within 10 Business Days after written demand with adequate supporting
documentation for any Excluded Tax actually paid by the Borrower to a
governmental entity solely and directly attributable to such Lender’s failure to
comply with Section 5.4(f)(iii)(B).

(i) Tax Treatment. The Borrower and the Administrative Agent, and each Lender
and any Participant by acquiring an interest in a Committed Loan or a
Commitment, agree to treat each Committed Loan as indebtedness for U.S. federal
income tax purposes.

 

  SECTION 6. INCREASED COSTS AND SPECIAL PROVISIONS FOR LIBOR RATE LOANS.

Section 6.1. Increased Costs. (1) If after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or the making or issuance of any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency and compliance by any Lender (or any Funding Office of such Lender)
therewith, then, subject to the provisions of Section 5.4, which shall provide
the sole source of additional amounts payable to any Lender with respect to the
matters covered therein,

(A) shall subject any Lender (or any Funding Office of such Lender) to any Taxes
with respect to its LIBOR Rate Loans (except for (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (iii) Connection Income Taxes);

 

Credit Agreement



--------------------------------------------------------------------------------

-32-

 

(B) shall impose, modify or deem applicable any reserve (including any reserve
imposed by the Board of Governors of the Federal Reserve System, but excluding
any reserve included in the determination of interest pursuant to Section 3.1),
special deposit, assessment (including any assessment for insurance of deposits)
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (or any Funding Office of such Lender); or

(C) shall impose on any Lender (or any Funding Office of such Lender) any other
condition affecting its LIBOR Rate Loans, its Committed Notes or its obligation
to make or maintain LIBOR Rate Loans;

and the result of any of the foregoing is to increase the cost to (or to impose
an additional cost on) such Lender (or any Funding Office of such Lender) of
making or maintaining any LIBOR Rate Loan, or to reduce the amount of any sum
received or receivable by such Lender (or such Lender’s Funding Office) under
this Agreement or under its Committed Notes with respect thereto, then within
10 days after demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis of such demand), the Borrower shall pay
directly to such Lender such additional amount or amounts as will compensate
such Lender for such increased cost or such reduction (without duplication of
any amounts which have been paid or reimbursed).

(b) If, after the date hereof, any Lender shall determine that the adoption,
effectiveness or phase-in of any applicable law, rule, guideline or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or the making or issuance of any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency and compliance by any Lender (or any Funding Office of
such Lender or such Lender’s holding company) therewith, has or would have the
effect of reducing the rate of return on the capital of such Lender or such
Lender’s holding company as a consequence of its obligations hereunder to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such Lender’s holding company’s policies with respect to
capital adequacy), then, from time to time, within 10 days after demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
of such demand), the Borrower shall pay directly to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for such reduction.

(c) Each Lender shall promptly notify the Borrower and the Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender

 

Credit Agreement



--------------------------------------------------------------------------------

-33-

 

to compensation pursuant to this Section 6.1 and will designate a different
Funding Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in such Lender’s sole judgment, be otherwise
disadvantageous to such Lender. The Borrower shall not be required to compensate
a Lender pursuant to this Section 6.1 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the change in law or other event occurring after the
date hereof giving rise to such increased costs or reductions, and of such
Lender’s intention to claim compensation therefor (except that, if the change in
law or other such event is retroactive, then the nine month period referred to
above shall be extended to include the period of retroactive effect thereof).

(d) Notwithstanding anything to the contrary herein, it is understood and agreed
that any changes resulting from requests, rules, guidelines or directives
(x) issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act or (y) promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities, in each case pursuant to
Basel III) shall, for the purposes of this Agreement, be deemed to be adopted
subsequent to the date hereof; provided, however, that no Lender shall be
entitled to receive any compensation or reimbursement hereunder with respect to
any such changes unless such requirements are generally applicable to (and for
which reimbursement is generally being sought by the applicable Lender in
respect of) credit transactions similar to this transaction from borrowers
similarly situated to the Borrower; provided, further, that no Lender shall be
required to disclose any confidential or proprietary information in connection
therewith.

Section 6.2. Basis for Determining Interest Rate Inadequate or Unfair. If with
respect to the Loan Period for any LIBOR Rate Loan:

(a) the Reuters Page is not available and the Agent is advised by two or more
Reference Banks that deposits in Dollars (in the applicable amounts) are not
being offered to such Reference Banks in the relevant market for such Loan
Period, or the Agent otherwise determines (which determination shall be binding
and conclusive on all parties) that, by reason of circumstances affecting the
Base LIBOR market, adequate and reasonable means do not exist for ascertaining
the applicable LIBOR Rate; or

(b) the Required Lenders advise the Agent that the LIBOR Rate as determined by
the Agent will not adequately and fairly reflect the cost to such Required
Lenders of maintaining or funding LIBOR Rate Loans for such Loan Period, or that
the making or funding of LIBOR Rate Loans has become impracticable as a result
of an event occurring after the date of this Agreement which in such Required
Lenders’ opinion materially affects LIBOR Rate Loans,

then (i) the Agent shall promptly notify the other parties thereof and (ii) so
long as such circumstances shall continue, no Lender shall be under any
obligation to make any LIBOR Rate Loan or convert any Base Rate Loan into a
LIBOR Rate Loan.

Section 6.3. Changes in Law Rendering Certain Loans Unlawful. In the event that
any change in (including the adoption of any new) applicable laws or
regulations, or in the interpretation of applicable laws or regulations by any
Governmental Authority or other

 

Credit Agreement



--------------------------------------------------------------------------------

-34-

 

regulatory body charged with the administration thereof, should make it (or in
the good faith judgment of such Lender raise a substantial question as to
whether it is) unlawful for a Lender to make, maintain or fund any LIBOR Rate
Loan, then (a) such Lender shall promptly notify each of the other parties
hereto, (b) upon the effectiveness of such event and so long as such
unlawfulness shall continue, the obligation of such Lender to make LIBOR Rate
Loans shall be suspended and any request by the Borrower for LIBOR Rate Loans
shall, as to such Lender, be deemed to be a request for a Base Rate Loan, and
(c) on the last day of the current Loan Period for such Lender’s LIBOR Rate
Loans (or, in any event, if such Lender so requests on such earlier date as may
be required by the relevant law, regulation or interpretation) such Lender’s
Committed Loans which are LIBOR Rate Loans shall cease to be maintained as LIBOR
Rate Loans and shall thereafter bear interest at a floating rate per annum equal
to the Base Rate. If at any time the event giving rise to such unlawfulness
shall no longer exist, then such Lender shall promptly notify the Borrower and
the Agent.

Section 6.4. Funding Losses. The Borrower hereby agrees that upon demand by any
Lender (which demand shall be accompanied by a statement setting forth the basis
for the calculations of the amount being claimed) the Borrower will indemnify
such Lender against any net loss or expense which such Lender may sustain or
incur (including any net loss or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund or
maintain any LIBOR Rate Loan), as reasonably determined by such Lender, as a
result of (a) any payment or mandatory or voluntary prepayment (including any
payment pursuant to Section 6.3 or 12.9(b) or any payment resulting from
acceleration) or Conversion of any LIBOR Rate Loan of such Lender on a date
other than the last day of the Loan Period for such Loan or (b) any failure of
the Borrower to borrow any Committed Loans on the originally scheduled Funding
Date specified therefor pursuant to this Agreement (including any failure to
borrow resulting from any failure to satisfy the conditions precedent to such
borrowing). For this purpose, all notices to the Agent pursuant to this
Agreement shall be deemed to be irrevocable.

Section 6.5. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary (but subject to Section 6.1(c)),
each Lender shall be entitled to fund and maintain its funding of all or any
part of its Committed Loans in any manner it sees fit, it being understood,
however, that for the purposes of this Agreement all determinations hereunder
shall be made as if such Lender had actually funded and maintained each LIBOR
Rate Loan during the Loan Period for such LIBOR Rate Loan through the purchase
of deposits having a maturity corresponding to such Loan Period and bearing an
interest rate equal to the rate borne by such LIBOR Rate Loan for such Loan
Period.

Section 6.6. Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Lender pursuant to this Section 6 shall be
conclusive absent demonstrable error, and each Lender may use reasonable
averaging and attribution methods in determining compensation pursuant to
Section 6.1 or 6.4. The provisions of this Section 6 shall survive termination
of this Agreement and payment of the Committed Loans.

 

Credit Agreement



--------------------------------------------------------------------------------

-35-

 

  SECTION 7. REPRESENTATIONS AND WARRANTIES.

To induce the Lenders to enter into this Agreement and to make Committed Loans
hereunder, each Obligor hereby makes the following representations and
warranties as of the Effective Date and as of each Funding Date to the Agent and
the Lenders, which representations and warranties shall survive the execution
and delivery of this Agreement and the Committed Notes and the disbursement of
the initial Committed Loans hereunder:

Section 7.1. Organization, etc. (a) The Company is duly organized, validly
existing and in good standing, to the extent applicable, under the laws of the
jurisdiction of its organization; (b) each corporate Significant Subsidiary is a
company or corporation, as applicable, duly organized or incorporated, as
applicable, validly existing and in good standing, to the extent applicable,
under the laws of the jurisdiction of its incorporation; (c) each other
Significant Subsidiary (if any) is an entity duly organized and validly existing
under the laws of the jurisdiction of its organization; and (d) each of the
Company and each Significant Subsidiary has the power to own its property and to
carry on its business as now being conducted and is duly qualified and in good
standing, to the extent applicable, as a foreign corporation or other entity
authorized to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except, in each of
cases (a), (b), (c) and (d) above, where the failure to be so qualified or in
good standing (A) could not reasonably be expected to have a Material Adverse
Effect or (B) exists on the Closing Date with respect to any Subsidiary.

Section 7.2. Authorization; Consents; No Conflict. The execution and delivery by
each Obligor party hereto of this Agreement and by the Borrower of the Committed
Notes, the borrowings hereunder and the performance by each such Obligor of its
obligations under this Agreement and by the Borrower of its obligations under
the Committed Notes (a) are within the corporate or similar powers of each such
Obligor, (b) have been duly authorized by all necessary corporate or similar
action on the part of each such Obligor, (c) have received all necessary
approvals, authorizations, consents, registrations, notices, exemptions and
licenses (if any shall be required) from Governmental Authorities and other
Persons, except for any such approvals, authorizations, consents, registrations,
notices, exemptions or licenses non-receipt of which could not reasonably be
expected to have a Material Adverse Effect, (d) are, where it concerns an
Obligor incorporated under the laws of the Netherlands, in such Obligor’s
corporate interest, (e) do not and will not contravene or conflict with any
provision of (i) law, (ii) any judgment, decree or order to which such Obligor
or any Significant Subsidiary is a party or by which such Obligor or any
Significant Subsidiary is bound, (iii) the charter, by-laws, memorandum and
articles of association or other organizational documents of such Obligor or any
Significant Subsidiary or (iv) any provision of any agreement or instrument
binding on such Obligor or any Significant Subsidiary, or any agreement or
instrument of which such Obligor is aware affecting the properties of such
Obligor or any Significant Subsidiary, except with respect to (i), (ii) and
(iv) above, for any such contravention or conflict which (A) could not
reasonably be expected to have a Material Adverse Effect or (B) exists on the
Closing Date with respect to the Acquired Company or any Subsidiary of the
Acquired Company, and (f) do not and will not result in or require the creation
or imposition of any Lien on any of such Obligor’s or its Significant
Subsidiaries’ properties.

 

Credit Agreement



--------------------------------------------------------------------------------

-36-

 

Section 7.3. Validity and Binding Nature. (a) This Agreement is, and the
Committed Notes (if any) when duly executed and delivered will be, legal, valid
and binding obligations of each Obligor, enforceable against each such Obligor
in accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

(b) This Agreement is in proper legal form under the law of Ireland and each
other jurisdiction under which any Obligor is incorporated or organized for the
enforcement thereof against each Obligor under such law. All formalities
required in Ireland and each other jurisdiction under which any Obligor is
organized or incorporated for the validity and enforceability of this Agreement
(including any necessary registration, recording or filing with any court or
other authority in Ireland and each other jurisdiction under which any Obligor
is organized or incorporated) have been accomplished, and no notarization is
required, for the validity and enforceability thereof.

Section 7.4. Financial Statements. The Company’s audited consolidated financial
statements as at December 31, 2012, and unaudited consolidated financial
statements as at September 30, 2013, a copy of each of which has been furnished
to each Lender, have been prepared in conformity with GAAP applied on a basis
consistent with that of the preceding fiscal year (other than as required or
permitted by GAAP, subject, in the case of unaudited financial statements, to
changes resulting from audit and year-end adjustments and fairly present the
financial condition of the Company and its Subsidiaries as at such dates and the
results of their operations for the applicable time periods then ended.

Section 7.5. [Intentionally Omitted].

Section 7.6. Employee Benefit Plans. Each employee benefit plan (as defined in
Section 3(3) of ERISA) maintained or sponsored by the Company or any Subsidiary
complies in all material respects with all applicable requirements of law and
regulations except (i) as could not reasonably be expected to have a Material
Adverse Effect or (ii) for any failure to so comply that exists on the Closing
Date. From and after the Closing Date, (i) no steps have been taken to terminate
any Plan and no contribution failure has occurred with respect to any Plan
sufficient to give rise to a lien under Section 303(k) of ERISA, (ii) no
Reportable Event has occurred with respect to any Plan, (iii) no determination
has been made that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA) and (iv) neither the Company nor any ERISA Affiliate has
either withdrawn or instituted steps to withdraw from any Multiemployer Plan,
except in any such case specified in clause (i), (ii), (iii) and (iv) above, for
actions which (A) individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect or (B) occurred prior to the Closing
Date. Except as could not reasonably be expected to have a Material Adverse
Effect, no condition exists (that did not exist on the Closing Date) or event or
transaction has occurred after the Closing Date in connection with any Plan
which could reasonably be expected to result in the incurrence by the Company or
any Subsidiary of any material liability, fine or penalty (imposed by
Section 4975 of the Code or Section 502(i) of ERISA or otherwise). Except as in
effect on the Closing Date, neither the Company nor any ERISA Affiliate is a
member of, or contributes to, any Multiemployer Plan as to which the potential
withdrawal liability based upon the most recent actuarial report could
reasonably be

 

Credit Agreement



--------------------------------------------------------------------------------

-37-

 

expected to have a Material Adverse Effect. Except as could not reasonably be
expected to have a Material Adverse Effect or as in existence on the Closing
Date, neither the Company nor any Subsidiary has any contingent liability with
respect to any post retirement benefit under an employee welfare benefit plan
(as defined in Section 3(1) of ERISA), other than liability for continuation
coverage described in Part 6 of Title I of ERISA.

Section 7.7. Investment Company Act. The Company is not an “investment company”
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

Section 7.8. Regulation U. Neither the Company nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System as amended
from time to time). No part of the proceeds of any Committed Loan will be used
to buy or carry any margin stock. Following the application of the proceeds of
each Committed Loan, not more than 25% of the value of the assets of any of the
Company and its Subsidiaries shall consist of margin stock.

Section 7.9. Disclosure. As of the Effective Date, the Company’s financial
projections prepared in connection with the arrangement of the Committed Loans
(the “Projections”) that have been made available to the Agent and the Lenders
by the Company or any of the Company’s representatives in connection with this
Agreement have been prepared in good faith based upon assumptions believed by
the Company to be reasonable at the time such Projections were furnished (it
being understood that projections by their nature are inherently uncertain and
no assurances are being given that the results reflected in the Projections will
be achieved).

Section 7.10. Compliance with Applicable Laws, etc. Each Obligor and their
Subsidiaries are in compliance with the requirements of all applicable laws,
rules, regulations and orders of all Governmental Authorities (including ERISA
or any laws applicable to a Foreign Plan and all applicable environmental laws),
except for noncompliance that (i) could not reasonably be expected to have a
Material Adverse Effect or (ii) exists on the Closing Date with respect to the
Acquired Company or any Subsidiary of the Acquired Company. Except with respect
to any defaults in existence on the Closing Date with respect to the Acquired
Company or any Subsidiary of the Acquired Company, no Obligor or any Subsidiary
is in default under any agreement or instrument to which such Obligor or such
Subsidiary is a party or by which it or any of its properties or assets is
bound, which default could reasonably be expected to have a Material Adverse
Effect on the business, credit, operations or financial condition of the
Obligors and their Subsidiaries taken as a whole. No Event of Default or
Unmatured Event of Default has occurred and is continuing.

Section 7.11. Insurance. Each of the Obligors and each Subsidiary maintains, or,
in the case of any property owned by any Obligor or any Subsidiary and leased to
lessees, has contractually required such lessees to maintain, insurance with
financially sound and reputable insurers to such extent and against such hazards
and liabilities as is commonly maintained, or caused to be maintained, as the
case may be, by companies similarly situated. AIG acknowledges and agrees that,
with respect to the Acquired Company and its Subsidiaries, the insurance as in
effect immediately prior to the Closing Date satisfies the foregoing
requirements in all respects on the Closing Date.

 

Credit Agreement



--------------------------------------------------------------------------------

-38-

 

Section 7.12. Taxes. Each of the Obligors and each Subsidiary has filed all
material tax returns which are required to have been filed and has paid, or made
adequate provisions for the payment of, all of its Taxes which are due and
payable, except such Taxes, if any, as are being contested in good faith and by
appropriate proceedings and as to which such reserves or other appropriate
provisions as may be required by GAAP have been established, except where
failure to pay such Taxes, individually or in the aggregate, cannot reasonably
be expected to have a Material Adverse Effect and except for noncompliance with
this provision that exists on the Closing Date with respect to the Acquired
Company or any Subsidiary of the Acquired Company.

Section 7.13. Use of Proceeds. The proceeds of the Committed Loans will be used
for general corporate purposes of the Company and its Subsidiaries.

Section 7.14. Pari Passu. All obligations and liabilities of any Obligor
hereunder shall rank at least equally and ratably (pari passu) in priority with
all other unsubordinated, unsecured obligations of such Obligor to any other
creditor.

Section 7.15. OFAC, Etc.. The Company has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their directors, officers, employees and agents with applicable
Anti-Corruption Laws and Sanctions, the USA PATRIOT Act and other applicable
anti-terrorism and money laundering laws. None of the Company or any Subsidiary,
director, officer, employee or, to the knowledge of the Company after due
inquiry, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing will be made for any purpose that
would constitute or result in a violation by any party hereto, including the
Lenders, of any applicable Anti-Corruption Laws, Sanctions, the USA PATRIOT Act
or other anti-terrorism and money laundering laws.

 

  SECTION 8. COVENANTS.

Until the expiration or termination of the Commitments, and thereafter until all
obligations of the Obligors hereunder and under the Committed Notes are paid in
full (other than unasserted contingent indemnification obligations), each
Obligor agrees that, commencing on the Closing Date (except with respect to
Section 8.1.1, which shall become effective on the Effective Date), unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:

Section 8.1. Reports, Certificates and Other Information. Furnish to the Agent
with sufficient copies for each Lender which the Agent shall promptly make
available to each Lender:

8.1.1 Audited Financial Statements. As soon as available, and in any event
within 95 days after each fiscal year of the Company, a copy of the audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows and annual audit report of the Company and its
subsidiaries for such fiscal year (setting

 

Credit Agreement



--------------------------------------------------------------------------------

-39-

 

forth in each case in comparative form the figures for the previous fiscal year)
prepared on a consolidated basis and in conformity with GAAP and certified by
PricewaterhouseCoopers Accountants N.V. or by another independent certified
public accountant of recognized national standing selected by the Company.

8.1.2 Interim Reports. As soon as available, and in any event within 50 days
after each quarter (except the last quarter) of each fiscal year of the Company,
a copy of the unaudited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Company and its
subsidiaries as of the end of and for such quarter and then elapsed portion of
the fiscal year, setting forth in each case in comparative form the figures for
(or, in the case of the balance sheet, as of the end of) the corresponding
period or periods of the previous fiscal year, all certified by an Authorized
Officer of the Company as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year end audit adjustments, the auditors’ year-end report and the absence of
footnotes.

8.1.3 Certificates. Contemporaneously with the furnishing of a copy of each
annual audit report and of each set of quarterly statements provided for in this
Section 8.1, deliver a certificate of the Company, in substantially the form of
Exhibit C hereto, dated the date of delivery of such annual report or such
quarterly statements and signed by an Authorized Officer, to the effect that no
Event of Default or Unmatured Event of Default has occurred and is continuing,
or, if there is any such event, describing it and the steps, if any, being taken
to cure it and containing a computation of, and showing compliance with, each of
the financial ratios and restrictions contained in this Section 8.

8.1.4 Certain Notices. Forthwith upon learning of the occurrence of any of the
following, provide written notice thereof, describing the same and the steps
being taken by the Company or the Subsidiary affected with respect thereto:

(i) the occurrence of an Event of Default or an Unmatured Event of Default;

(ii) the institution of any Litigation Action; provided, that, the Company need
not give notice of any new Litigation Action unless such Litigation Action,
together with all other pending Litigation Actions, could reasonably be expected
to have a Material Adverse Effect;

(iii) the entry of any judgment or decree against the Company or any Subsidiary
if the aggregate amount of all judgments and decrees then outstanding against
the Company and all Subsidiaries exceeds $50,000,000 after deducting (i) the
amount with respect to which the Company or any Subsidiary is insured and with
respect to which the insurer has not denied coverage in writing and (ii) the
amount for which the Company or any Subsidiary is otherwise indemnified if the
terms of such indemnification are satisfactory to the Agent and the Required
Lenders;

 

Credit Agreement



--------------------------------------------------------------------------------

-40-

 

(iv) the occurrence of a Reportable Event with respect to any Plan; the
institution of any steps by the Company, any ERISA Affiliate, the PBGC or any
other Person to terminate any Plan; the institution of any steps by the Company
or any ERISA Affiliate to withdraw from any Plan; the incurrence of any material
increase in the contingent liability of the Company or any Subsidiary with
respect to any post-retirement welfare benefits; the failure of the Company or
any other Person to make a required contribution to a Plan if such failure is
sufficient to give rise to a lien under Section 303(k) of ERISA or a
determination is made that any Plan is in “at risk” status (within the meaning
of Section 303 of ERISA); provided, however, that no notice shall be required of
any of the foregoing unless the circumstance could reasonably be expected to
have a Material Adverse Effect; or

(v) the occurrence of a material adverse change in the business, credit,
operations or financial condition of the Company and its Subsidiaries taken as a
whole.

8.1.5 Reports. Promptly from time to time after the occurrence of an event
required to be therein reported by the Company, such other reports of the
Company on Form 6-K, or any successor or comparable form, as the Company shall
have filed with the SEC.

8.1.6 Other Information. From time to time provide such other information
regarding the operations and financial condition of the Company and its
Subsidiaries (but in the case of each Securitization Subsidiary, only to the
extent it is able to do so after use of commercially reasonable efforts) as any
Lender or the Agent may reasonably request (not including reports and other
materials to the extent filed with the Securities and Exchange Commission).

Financial information required to be delivered pursuant to Sections 8.1.1, 8.1.2
and 8.1.5 above shall be deemed to have been delivered if such information, or
one or more annual or quarterly reports containing such information, shall have
been posted by the Agent on any Platform (as defined herein) or similar site to
which the Lenders have been granted access or such reports shall be available on
the website of the Securities and Exchange Commission at http://www.sec.gov or
the Company’s website at http://www.aercap.com; provided, that the Company shall
provide paper copies of such financial information if requested by the Agent or
any Lender. Information, reports or certificates required to be delivered
pursuant to this Section 8.1 may be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

Section 8.2. Existence. (a) Maintain and preserve, and, subject to the first
proviso in Section 8.9, cause each Subsidiary to maintain and preserve, its
respective existence as a corporation or other form of business organization, as
the case may be (but in the case of each Securitization Subsidiary, only to the
extent it is able to do so after use of commercially reasonable efforts), and
(b) take all reasonable action to maintain all rights, privileges, licenses,
patents, patent rights, copyrights, trademarks, trade names, franchises and
other authority, except in each case (other than with respect to the Company in
connection with

 

Credit Agreement



--------------------------------------------------------------------------------

-41-

 

clause (a) above) to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect; provided, however, that
notwithstanding anything to the contrary herein, (a) any Subsidiary may be
merged or consolidated with or into (i) any other Subsidiary or (ii) into the
Company (with the Company as the surviving corporation) and (b) any Subsidiary
may be converted from one form of business organization into any other form of
business organization.

Section 8.3. Nature of Business. Subject to Section 8.2, engage on a
consolidated basis with its Subsidiaries in substantially the same fields of
business as it and its Subsidiaries on a consolidated basis are engaged in on
the date hereof (or fields of business related or ancillary thereto).

Section 8.4. Books, Records and Access.

(a) Maintain, and cause each Subsidiary to (but in the case of each
Securitization Subsidiary, only to the extent it is able to do so after use of
commercially reasonable efforts) maintain in all material respects complete and
accurate books and records in which full and correct entries in all material
respects and in conformity with GAAP shall be made of all dealings and
transactions in relation to its respective business and activities.

(b) Permit, and cause each Subsidiary to permit (but in the case of each
Securitization Subsidiary, only to the extent it is able to do so after use of
commercially reasonable efforts), access by the Agent and each Lender to the
books and records of the Company and such Subsidiary during normal business
hours, and permit, and cause each Subsidiary to permit, the Agent and each
Lender to make copies of such books and records upon reasonable notice and as
often as may be reasonably requested.

Section 8.5. Insurance. Maintain, and cause each Subsidiary to maintain, such
insurance as is described in Section 7.11 (but in the case of each
Securitization Subsidiary, only to the extent it is able to do so after use of
commercially reasonable efforts).

Section 8.6. Repair. Maintain, preserve and keep, and cause each Subsidiary to
maintain, preserve and keep, its properties in good repair, working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect (but in
the case of each Securitization Subsidiary, only to the extent it is able to do
so after use of commercially reasonable efforts). In the case of properties
leased by any Obligor or any Subsidiary to lessees, such Obligor may satisfy its
obligations related to such properties under the previous sentence by
contractually requiring, or by causing each Subsidiary to contractually require,
such lessees to perform such obligations (but in the case of each Securitization
Subsidiary, only to the extent it is able to do so after use of commercially
reasonable efforts).

Section 8.7. Taxes. Pay or cause to be paid, and cause each Subsidiary to pay,
or cause to be paid, prior to the imposition of any penalty or fine, all of its
Taxes, unless and only to the extent that such Obligor or such Subsidiary, as
the case may be, is contesting any such Taxes in good faith and by appropriate
proceedings and the Company or such Subsidiary has set aside on its books such
reserves or other appropriate provisions therefor as may be

 

Credit Agreement



--------------------------------------------------------------------------------

-42-

 

required by GAAP, except where failure to pay such Taxes, individually or in the
aggregate, cannot reasonably be expected to have a Material Adverse Effect (but
in the case of each Securitization Subsidiary, only to the extent it is able to
do so after use of commercially reasonable efforts).

Section 8.8. Compliance. Comply, and cause each Subsidiary to comply with all
statutes (including ERISA) and governmental rules and regulations applicable to
it except to the extent noncompliance could not reasonably be expected to have a
Material Adverse Effect (but in the case of each Securitization Subsidiary, only
to the extent it is able to do so after use of commercially reasonable efforts).

Section 8.9. Sale of Assets. Not, and not permit any Subsidiary to, transfer,
convey, lease (except for in the ordinary course of business) or otherwise
dispose of all or substantially all of the assets of the Obligors and their
Subsidiaries taken as a whole; provided, however, that any Wholly-owned
Subsidiary may sell, transfer, convey, lease or assign all or a substantial part
of its assets to another Obligor or another Wholly-owned Subsidiary if
immediately thereafter and after giving effect thereto no Event of Default or
Unmatured Event of Default shall have occurred and be continuing; provided,
further that this Section 8.9 shall not prohibit any transaction otherwise
permitted by Section 8.2.

Section 8.10. Consolidated Indebtedness to Shareholder’s Equity. Not permit the
ratio of Consolidated Indebtedness to Shareholder’s Equity to exceed at any time
set forth below the applicable ratio set forth below (such ratio to be
calculated in a manner consistent with the calculations set forth on Schedule 1
to Exhibit C).

 

Period    Ratio  

From and including the date immediately following Closing Date to December 30,
2014

     600 % 

From and including December 31, 2014, to December 30, 2015

     570 % 

From and including December 31, 2015, to December 30, 2016

     500 % 

From and including December 31, 2016, to December 30, 2017

     450 % 

From and including December 31, 2017, to December 30, 2018

     420 % 

Thereafter

     400 % 

 

Credit Agreement



--------------------------------------------------------------------------------

-43-

 

Section 8.11. Interest Coverage Ratio. Not permit the Interest Coverage Ratio on
the last day of any quarter of any fiscal year of the Company to be less than
200%.

Section 8.12. Unencumbered Assets. Not permit the ratio of (A) Unencumbered
Assets to (B) the aggregate outstanding principal amount of the Company’s
consolidated unsecured Financial Indebtedness minus, to the extent included in
Financial Indebtedness, the aggregate amount outstanding of Hybrid Capital
Securities, in each case on the last day of any quarter of any fiscal year of
the Company to be less than 135%.

 

Credit Agreement



--------------------------------------------------------------------------------

-44-

 

Section 8.13. Restricted Payments. Not declare or pay any dividends whatsoever
or make any distribution on any capital stock of the Company (except in shares
of, or warrants or rights to subscribe for or purchase shares of, capital stock
of the Company), and not permit any Subsidiary to, make any payment to acquire
or retire shares of capital stock of the Company, in each case at any time when
(i) an Event of Default as described in Section 10.1 has occurred and is
continuing and there are Committed Loans outstanding hereunder or (ii) an Event
of Default as described in Section 10.1.1 has occurred and is continuing and
there are no Committed Loans outstanding hereunder; provided, however, that
notwithstanding the foregoing, this Section 8.13 shall not prohibit (x) the
payment of dividends on any of the Company’s market auction preferred stock that
was sold to the public pursuant to an effective registration statement under the
Securities Act of 1933 or (y) the payment of dividends within 30 days of the
declaration thereof if such declaration was not prohibited by this Section 8.13.

Section 8.14. Liens. Not, and not permit any Subsidiary to, create or permit to
exist any Lien upon or with respect to any of its properties or assets of any
kind, now owned or hereafter acquired, or on any income or profits therefrom,
except for:

(a) Liens existing on the date hereof or on the Closing Date that are reflected
in the consolidated financial statements of the Company or the Acquired Company,
in each case dated prior to such date;

(b) Liens to secure the payment of all or any part of the purchase price of any
property or assets (other than Equity Interests of the Acquired Company) or to
secure any Indebtedness incurred by the Company or a Subsidiary to finance the
acquisition of any property or asset (other than Equity Interests of the
Acquired Company). For the avoidance of doubt, Liens securing Indebtedness
relating to ECA Financings or Eximbank financings shall be permitted hereunder;

(c) Liens securing the Indebtedness of a Subsidiary owing to the Company or to a
Wholly-owned Subsidiary;

(d) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or a Subsidiary or at the time of a
purchase, lease or other acquisition of the properties of a Person as an
entirety or substantially as an entirety by the Company or a Subsidiary;
provided, that, any such Lien shall not extend to or cover any assets or
properties of the Company or such Subsidiary owned by the Company or such
Subsidiary prior to such merger, consolidation, purchase, lease or acquisition,
unless otherwise permitted under this Section 8.14;

(e) leases, subleases or licenses granted to others in the ordinary and usual
course of the Company’s business;

(f) easements, rights of way, restrictions and other similar charges or
encumbrances not interfering in any material respect with the ordinary conduct
of the business of the Company or any Subsidiary;

(g) bankers’ Liens arising by law or by contract in the ordinary and usual
course of the Company’s business;

 

Credit Agreement



--------------------------------------------------------------------------------

-45-

 

(h) Liens incurred or deposits made in the ordinary course of business in
connection with surety and appeal bonds, leases, government contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money); provided, however, that the
obligation so secured is not overdue or is being contested in good faith and by
appropriate proceedings diligently pursued;

(i) any replacement or successive replacement in whole or in part of any Lien
referred to in the foregoing clauses (a) to (h), inclusive; provided, however,
that the principal amount of any Indebtedness secured by the Lien shall not be
increased and the principal repayment schedule and maturity of such Indebtedness
shall not be extended and (i) such replacement shall be limited to all or a part
of the property which secured the Lien so replaced (plus improvements and
construction on such property) or (ii) if the property which secured the Lien so
replaced has been destroyed, condemned or damaged and pursuant to the terms of
the Lien other property has been substituted therefor, then such replacement
shall be limited to all or part of such substituted property;

(j) Liens created by or resulting from any litigation or other proceeding which
is being contested in good faith by appropriate proceedings, including Liens
arising out of judgments or awards against the Company or any Subsidiary with
respect to which the Company or such Subsidiary is in good faith prosecuting an
appeal or proceedings for review; Liens incurred by the Company or any
Subsidiary for the purpose of obtaining a stay or discharge in the course of any
litigation or other proceeding to which the Company or such Subsidiary is a
party; or Liens created by or resulting from any litigation or other proceeding
that would not result in an Event of Default hereunder;

(k) carrier’s, warehouseman’s, hangar keeper’s, mechanic’s, repairer’s,
landlord’s and materialmen’s Liens, Liens for Taxes, assessments and other
governmental charges and other Liens arising in the ordinary course of business,
by operation of law or under customary terms of repair or modification
agreements or any engine or parts-pooling arrangements, in each case securing
obligations that are not incurred in connection with the obtaining of any
advance or credit and which are either not overdue or are being contested in
good faith and by appropriate proceedings diligently pursued; and

(l) other Liens securing Indebtedness of the Company or any Subsidiary; provided
that at the time such Indebtedness is incurred (or, in the case of unsecured
Indebtedness that is subsequently secured by Liens, at the time such
Indebtedness becomes secured) the ratio of (A) Unencumbered Assets as of the end
of the most recently ended fiscal period for which financial statements have
been delivered pursuant to Section 8.1 (except that (i) “cash and cash
equivalents” and Financial Indebtedness shall be measured on the applicable date
of determination on a pro forma basis, (ii) any Aircraft Assets acquired
subsequent to such date may, at the option of the Company, be included in the
determination of Unencumbered Assets valued as of the date of acquisition and as
determined by the Company in good faith and (iii) if the outstanding amount of
Financial Indebtedness on the applicable date of determination has been reduced
since the end of the most recently ended fiscal period for which financial

 

Credit Agreement



--------------------------------------------------------------------------------

-46-

 

statements have been delivered pursuant to Section 8.1 with the proceeds of any
sale or other disposition of Aircraft Assets, the book value of such Aircraft
Assets sold or otherwise disposed of shall be excluded) to (B) the aggregate
outstanding principal amount of the Company’s consolidated unsecured Financial
Indebtedness on the date of determination on a pro forma basis minus, to the
extent included in Financial Indebtedness as of such date, the aggregate amount
outstanding of Hybrid Capital Securities, is not less than 135%.

Section 8.15. Use of Proceeds. Not permit any proceeds of the Committed Loans to
be used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System,
as amended from time to time; or for the purpose, whether immediate, incidental
or ultimate, of acquiring directly or indirectly any of the outstanding shares
of voting stock of any corporation which (i) has announced that it will oppose
such acquisition or (ii) has commenced any litigation which alleges that any
such acquisition violates, or will violate, applicable law.

Section 8.16. [Intentionally Omitted].

Section 8.17. Structuring of Indebtedness. AIG shall have the right from time to
time after the Closing Date to restructure its Committed Loans made hereunder
and funded and outstanding at such time (such Committed Loans, “Restructured
Loans”) at its option (which restructuring shall be limited to, unless otherwise
consented to by the Company in its sole discretion, converting such Restructured
Loans into notes or another form of Indebtedness and/or assigning AIG’s interest
in such Restructured Loans (but no other Committed Loans or Commitments
hereunder) to an Affiliate of AIG) so long as such new structure (i) in AIG’s
reasonable judgment, mitigates capital or liquidity impact to AIG compared to
the capital or liquidity impact of such Restructured Loans as originally funded,
(ii) is in all respects, including with respect to such Restructured Loans’
amount, final maturity, pricing and all other terms, covenants and events of
default, including the Borrower’s ability to repay or prepay such Restructured
Loans, no less favorable to the Company and the Borrower than the terms of the
Restructured Loans as originally funded, as reasonably determined by the Company
and the Agent at such time, (iii) does not adversely change the Company and its
Subsidiaries’ tax position as compared to the Restructured Loans as originally
funded, as reasonably determined by the Company, and (iv) does not otherwise
impact or affect the availability or terms or conditions of the Commitments
hereunder. Solely for purposes of determining the unused Aggregate Commitments
available at any time for the making of Committed Loans hereunder, including for
purposes of Section 2.1, Section 3.4 and clause (y) of Section 9.1.1, Committed
Loans in an aggregate principal amount equal to the aggregate principal amount
of Restructured Loans outstanding at such time shall be deemed to be outstanding
hereunder at such time; provided that upon the repayment or prepayment of any
Restructured Loans, Committed Loans in an aggregate principal amount equal to
the aggregate principal amount of Restructured Loans so repaid or prepaid shall
be deemed to have been repaid or prepaid hereunder at such time and shall cease
to be deemed outstanding hereunder. Notwithstanding anything to the contrary
contained herein, including Section 12.5, any costs or expenses incurred by AIG
or any of its Affiliates in connection with any transaction pursuant to this
Section shall be solely for the account of AIG and neither the Company nor any
of its Subsidiaries shall be responsible for the payment or reimbursement
thereof.

 

Credit Agreement



--------------------------------------------------------------------------------

-47-

 

Section 8.18. Limitation on Issuances of Guarantees of Indebtedness.

(a) From and after the Effective Date, the Company will not cause or permit any
of its Subsidiaries to be an obligor or a guarantor under the Acquired Company
Acquisition Facility or the Existing Credit Agreement, unless such Subsidiary is
a Guarantor or executes and delivers to the Administrative Agent a Guarantee
Assumption Agreement, concurrently with such Subsidiary becoming an obligor or a
guarantor under the Acquired Company Acquisition Facility or the Existing Credit
Agreement.

(b) From and after the Effective Date, the Company will not cause or permit any
of its Subsidiaries (other than a Securitization Subsidiary or an Obligor),
directly or indirectly, to guarantee any Capital Markets Debt or unsecured
Credit Facility (other than Standard Securitization Undertakings in connection
with a Qualified Securitization Financing) of the Company or any other Obligor
(other than the Acquired Company or any of its subsidiaries) unless such
Subsidiary, within five Business Days of the date on which it guarantees Capital
Markets Debt or an unsecured Credit Facility of the Company or any other Obligor
(other than the Acquired Company or any of its subsidiaries), executes and
delivers to the Administrative Agent a Guarantee Assumption Agreement.

Section 8.19. Other Revolving Facilities. Neither the Company nor any of its
Subsidiaries shall enter into, incur or permit to exist any agreement or other
arrangement in respect of any revolving credit facility, including the Existing
Credit Agreement, that requires the Borrower to draw Committed Loans prior to
incurring Indebtedness (or to draw Committed Loans on a non-pro rata basis with
such incurrence) under such other revolving credit facility or that prohibits
the Borrower from repaying or prepaying Committed Loans (or requires that such
Committed Loans be repaid on a non-pro rata basis) prior to repaying or
prepaying Indebtedness under such other revolving credit facility.

Section 8.20. Subsidiary Guarantors. In each case to the extent such Person is
not a party to this Agreement on the date hereof, the Company will cause any
Subsidiary that is required under Section 8.18 or Section 9.3.3 to become a
Subsidiary Guarantor to (i) become a “Subsidiary Guarantor” hereunder pursuant
to a Guarantee Assumption Agreement and (ii) deliver such proof of corporate
action, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered by each Obligor pursuant to Section 9 on the
Effective Date.

 

  SECTION 9. CONDITIONS TO LENDING.

Section 9.1. Conditions Precedent to All Committed Loans. Each Lender’s
obligation to make each Committed Loan on the date of original borrowing thereof
is subject to the following conditions precedent:

9.1.1 No Default. (a) No Event of Default or Unmatured Event of Default has
occurred and is continuing or will result from the making of such Committed
Loan, (b) the representations and warranties contained in Section 7 are true and
correct in all

 

Credit Agreement



--------------------------------------------------------------------------------

-48-

 

material respects as of the date of such requested Committed Loan, with the same
effect as though made on the date of such Committed Loan, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date (it being understood that each
request for a Committed Loan shall automatically constitute a representation and
warranty by the Company that, as at the requested date of such Committed Loan,
(x) all conditions under this Section 9.1.1 shall be satisfied and (y) after the
making of such Committed Loan the aggregate principal amount of all outstanding
Committed Loans will not exceed the Aggregate Commitment).

9.1.2 Documents. The Agent shall have received (a) a certificate signed by an
Authorized Officer of the Company as to compliance with Section 9.1.1, which
requirement shall be deemed satisfied by the submission of a properly completed
Committed Loan Request and (b) a Committed Loan Request substantially in the
form of Exhibit A hereto.

Section 9.2. Conditions to Effectiveness. This Agreement, other than the
obligations of each Lender hereunder to make Committed Loans pursuant to its
Commitment, shall become effective on the date on which each of the following
conditions precedent shall have been satisfied or, to the extent not so
satisfied, waived in writing by the Required Lenders (the “Effective Date”):

9.2.1 Revolving Credit Agreement. The Agent shall have received this Agreement
duly executed and delivered by each of the Lenders and the Company and each of
the Lenders shall have received a fully executed Committed Note, if such
Committed Note is requested by any Lender pursuant to Section 11.11.

9.2.2 Evidence of Corporate Action. The Agent shall have received certified
copies of all corporate or similar actions taken by each Obligor to authorize
this Agreement and the Committed Notes.

9.2.3 Incumbency and Signatures. The Agent shall have received a certificate of
the Secretary or an Assistant Secretary or a director of each Obligor certifying
the names of the officer or officers or director or directors of such Obligor
authorized to sign this Agreement, the Committed Notes and the other documents
provided for in this Agreement to be executed by such Obligor, together with a
sample of the true signature of each such officer or director (it being
understood that the Agent and each Lender may conclusively rely on such
certificate until formally advised by a like certificate of any changes
therein).

9.2.4 Good Standing Certificates. To the extent made available in the relevant
jurisdiction, the Agent shall have received such good standing certificates of
state officials (or analogous documents or certificates relating to valid
existence and good standing) with respect to the incorporation or organization
of each Obligor.

 

Credit Agreement



--------------------------------------------------------------------------------

-49-

 

9.2.5 Opinions of Company Counsel. The Agent shall have received favorable
written opinions of (i) Cravath, Swaine & Moore LLP, special New York counsel
for the Obligors, (ii) McCann FitzGerald, special Irish counsel to the Company,
and (iii) NautaDutilh N.V., special Dutch counsel to the Company, in form
satisfactory to the Administrative Agent.

9.2.6 Notice of Effective Date. The Agent shall promptly notify the Company and
the Lenders of the occurrence of the Effective Date, and such notice shall be
conclusive and binding.

Section 9.3. Conditions to the Availability of Commitments. The obligations of
each Lender hereunder to make Committed Loans pursuant to its Commitment shall
not become available until the date on which each of the following conditions
precedent shall have been satisfied or, to the extent not so satisfied, waived
in writing by the Required Lenders (the “Closing Date”):

9.3.1 Fees. The Agent shall have received for the account of the Lenders the
upfront fees payable on the Closing Date pursuant to Section 3.5 hereof.

9.3.2 Share Purchase Agreement. The Completion (as defined in the Share Purchase
Agreement) shall have occurred.

9.3.3 Acquired Company Guarantee. The Acquired Company, the Financing Trust, if
any, and any direct or indirect Subsidiary of the Financing Trust (or if no
Financing Trust exists, of the Borrower) of which the Acquired Company is a
direct or indirect Subsidiary shall have entered into and delivered to the
Administrative Agent a Guarantee Assumption Agreement and shall have delivered
such proof of corporate action, incumbency of officers, opinions of counsel and
other documents as is substantially consistent with those delivered by each
Obligor pursuant to Section 9 on the Effective Date.

9.3.4 Notice of Closing Date. The Agent shall promptly notify the Company and
the Lenders of the occurrence of the Closing Date, and such notice shall be
conclusive and binding.

 

  SECTION 10. EVENTS OF DEFAULT AND THEIR EFFECT.

Section 10.1. Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

10.1.1 Non-Payment of the Committed Loans, etc. Default in the payment when due
of any principal of any Committed Loan or default and continuance thereof for
three Business Days in the payment when due of any interest on any Committed
Loan, any fees or any other amounts payable by the Company hereunder.

10.1.2 Non-Payment of Other Indebtedness for Borrowed Money. (a) Default in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any principal of, interest on or fees incurred in
connection with any other

 

Credit Agreement



--------------------------------------------------------------------------------

-50-

 

Indebtedness of, or Guaranteed by, the Company or any Significant Subsidiary
beyond the period of grace, if any, provided in the instrument or agreement
pursuant to which such Indebtedness was created (except (i) any such
Indebtedness of any Subsidiary to the Company or to any other Subsidiary and
(ii) any Indebtedness hereunder) or (b) default in the performance or observance
of any obligation or condition with respect to any such other Indebtedness or
(other than in respect of any Indebtedness secured by Liens over Aircraft Assets
or the Equity Interests of a Subsidiary owning Aircraft Assets) any other event
shall occur, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, (with or without the
giving of notice, the lapse of time or both but in each case after any
applicable period of grace, if any, shall have lapsed) such Indebtedness to
become due prior to its stated maturity or the obligations under such Guarantee
to become payable, provided, however, that the aggregate principal amount of all
Indebtedness as to which there has occurred any default as described in clause
(a) or (b) above shall equal or exceed $50,000,000; provided further however,
that clause (b) above shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness.

10.1.3 Bankruptcy, Insolvency, etc. The Company or any Significant Subsidiary
becomes insolvent (which term shall include any form of creditor protection and
moratorium including bankruptcy (faillissement) and suspension of payments
(surseance van betaling) under the laws of the Netherlands) or generally fails
to pay, or admits in writing its inability or refusal to pay, debts as they
become due; or the Company or any Significant Subsidiary applies for, consents
to, or acquiesces in the appointment of a trustee, liquidator, examiner,
receiver or other custodian (including a “curator” in an insolvency under Dutch
law and a “bewindvoerder” in a suspension of payment (surseance van betaling)
under Dutch law) for the Company or such Significant Subsidiary or a material
portion of the property thereof, or makes a general assignment for the benefit
of creditors; or, in the absence of such application, consent or acquiescence, a
trustee, liquidator, examiner, receiver or other custodian is appointed for the
Company or any Significant Subsidiary or for a substantial part of the property
of any thereof and is not discharged within 60 days; or any warrant of
attachment or similar legal process is issued against any substantial part of
the property of the Company or any of its Significant Subsidiaries which is not
released within 60 days of service; or any bankruptcy, examinership,
receivership, reorganization, debt arrangement, or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution or liquidation
proceeding (except the voluntary dissolution, not under any bankruptcy or
insolvency law, of a Significant Subsidiary), is commenced in respect of the
Company or any Significant Subsidiary, and, if such case or proceeding is not
commenced by the Company or such Significant Subsidiary it is consented to or
acquiesced in by the Company or such Significant Subsidiary or remains for
60 days undismissed; or the Company or any Significant Subsidiary takes any
corporate action to authorize, or in furtherance of, any of the foregoing.

 

Credit Agreement



--------------------------------------------------------------------------------

-51-

 

10.1.4 Non-Compliance with this Agreement.

(a) Failure by the Company to comply with or to perform any of the Company’s
covenants in Sections 8.1.4(i), Sections 8.9 through 8.16, Section 8.18 and
Section 8.19.

(b) Failure by the Company to comply with or to perform any of the Company’s
covenants herein or any other provision of this Agreement (and not constituting
an Event of Default under any of the other provisions of this Section 10.1) and
continuance of such failure for 30 days (or, if the Company failed to give
notice of such noncompliance or nonperformance pursuant to Section 8.1.4 within
one Business Day after obtaining actual knowledge thereof, 30 days less the
number of days elapsed between the date the Company obtained such actual
knowledge and the date the Company gives the notice pursuant to Section 8.1.4,
but in no event less than one Business Day) after notice thereof to the Company
from the Agent, any Lender, or the holder of any Note.

10.1.5 Representations and Warranties. Any representation or warranty made by
the Company herein is untrue or misleading in any material respect when made or
deemed made; or any schedule, statement, report, notice, or other writing
furnished by the Company to the Agent or any Lender is false or misleading in
any material respect on the date as of which the facts therein set forth are
stated or certified; or any certification made or deemed made by the Company to
the Agent or any Lender is untrue or misleading in any material respect on or as
of the date made or deemed made.

10.1.6 Employee Benefit Plans. Any ERISA Event shall have occurred with respect
to any Plan or any Foreign Benefit Event shall have occurred with respect to a
Foreign Plan that would reasonably be expected to result in a Material Adverse
Effect.

10.1.7 Judgments. There shall be entered against the Company or any Subsidiary
one or more judgments or decrees in excess of $50,000,000 in the aggregate at
any one time outstanding for the Company and all Subsidiaries and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof, excluding those judgments
or decrees for and to the extent to which the Company or any Subsidiary (i) is
insured and with respect to which the insurer has not denied coverage in writing
or (ii) is otherwise indemnified if the terms of such indemnification are
satisfactory to the Required Lenders.

10.1.8 Change of Control. A Change of Control shall have occurred.

Section 10.2. Effect of Event of Default. If any Event of Default described in
Section 10.1.3 shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and all Committed Loans and all interest
and other amounts due hereunder shall become immediately due and payable, all
without presentment, demand or notice of any kind; and, in the case of any other
Event of Default, the Agent may, and upon written request of the Required
Lenders shall, declare the Commitments (if they have not theretofore terminated)
to be terminated and all Committed Loans and all interest and other amounts due
hereunder to be due and payable, whereupon the Commitments (if they have not
theretofore terminated) shall immediately terminate and all Committed Loans and
all interest and

 

Credit Agreement



--------------------------------------------------------------------------------

-52-

 

other amounts due hereunder shall become immediately due and payable, all
without presentment, demand or notice of any kind. The Agent shall promptly
advise the Company and each Lender of any such declaration, but failure to do so
shall not impair the effect of such declaration.

 

  SECTION 11. THE AGENT.

Section 11.1. Authorization and Authority. Each Lender hereby irrevocably
appoints AIG to act on its behalf as the Agent hereunder and under the Committed
Notes and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto. Subject to
the provisions of Section 11.4, the Agent will take such action permitted by any
agreement delivered in connection with this Agreement as may be requested in
writing by the Required Lenders or if required under Section 12.1, all of the
Lenders. Other than as expressly set forth herein, the Agent shall promptly
remit in immediately available funds to each Lender its share of all payments
received by the Agent for the account of such Lender, and shall promptly
transmit to each Lender (or share with each Lender the contents of) each notice
it receives from the Company pursuant to this Agreement. Other than
Section 11.9, the provisions of this Section 11 are solely for the benefit of
the Agent and the Lenders, and the Company shall have no rights as a third party
beneficiary of any of such provisions.

Section 11.2. Agent Individually. (a) The Person serving as the Agent, if a
Lender hereunder, shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Agent hereunder and without any duty to account
therefor to the Lenders.

(b) Each Lender understands that the Person serving as Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 11.2 as “Activities”) and may engage in the Activities with or
on behalf of the Company or its Affiliates and may indirectly hold equity
interests in the Company. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Company and its Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in the Company or its
Affiliates), including trading in or holding long, short or derivative positions
in securities, loans or other financial products of one or more of the Company
and its Affiliates. Each Lender understands and agrees that in engaging in the
Activities or in its capacity as equity holder, the Agent’s Group may receive or
otherwise obtain information concerning the Company and its Affiliates
(including information concerning the ability of the Company to perform its
obligations hereunder) which information may not be available to any of the
Lenders that are not members of the Agent’s

 

Credit Agreement



--------------------------------------------------------------------------------

-53-

 

Group. None of the Agent nor any member of the Agent’s Group shall have any duty
to disclose to any Lender or use on behalf of the Lenders, and shall not be
liable for the failure to so disclose or use, any information whatsoever about
or derived from the Activities, its capacity as equity holder or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Company) or
to account for any revenue or profits obtained in connection with the Activities
or its capacity as equity holder except that the Agent shall deliver or
otherwise make available to each Lender such documents as are expressly required
by this Agreement to be transmitted by the Agent to the Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Company and
its Affiliates) either now have or may in the future have interests or take
actions that may conflict with the interests of any one or more of the Lenders
(including the interests of the Lenders hereunder). Each Lender agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Agent being a member of the Agent’s Group,
and that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender. None of (i) this
Agreement, (ii) the receipt by the Agent’s Group of information (including
“Information” as defined in Section 12.6) concerning the Company or its
Affiliates (including information concerning the ability of the Company to
perform its obligations hereunder) nor (iii) any other matter shall give rise to
any fiduciary, equitable or contractual (other than the administrative duties of
the Agent expressly provided hereunder) duties (including any duty of trust or
confidence) owing by the Agent or any member of the Agent’s Group to any Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Company or its Affiliates) or for
its own account.

Section 11.3. Indemnification. The Lenders agree to indemnify the Agent in its
capacity as such (to the extent not reimbursed by the Company and without
releasing the Company from its obligation to do so, to the extent applicable),
ratably according to their respective Percentages (determined at the time such
indemnity is sought), from and against any and all actions, causes of action,
suits, losses, liabilities, damages and expenses which may at any time
(including at any time following the repayment of the Committed Loans) be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of this Agreement, or any documents contemplated by or referred to
herein or the transactions contemplated hereby or any action taken or omitted by
the Agent under or in connection with any of the foregoing; provided, that, no
Lender shall be liable for the payment to the Agent of any portion of such
actions, causes of action, suits, losses, liabilities, damages and expenses
resulting from the Agent’s or its employees’ or agents’ gross negligence or
willful misconduct. Without limiting the foregoing, subject to Section 12.5 each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
(determined at the time such reimbursement is sought) of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent in such
capacity in connection with the preparation, execution or enforcement of, or
legal advice in respect of rights or responsibilities under, this Agreement or
any amendments or supplements hereto or thereto to the extent that the Agent is
not reimbursed for such expenses by the Company. All obligations provided for in
this Section 11.3 shall survive repayment of the Committed Loans, cancellation
of the Committed Notes or any termination of this Agreement.

 

Credit Agreement



--------------------------------------------------------------------------------

-54-

 

Section 11.4. Action on Instructions of the Required Lenders. As to any matters
not expressly provided for by this Agreement (including enforcement or
collection of the Committed Loans), the Agent shall not be required to exercise
any discretion or take any action, but the Agent shall in all cases be fully
protected in acting or refraining from acting upon the written instructions from
(i) the Required Lenders, except for instructions which under the express
provisions hereof must be received by the Agent from all Lenders and (ii) in the
case of such instructions, from all Lenders. In no event will the Agent be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or applicable law. The relationship between
the Agent and the Lenders is and shall be that of agent and principal only and
nothing herein contained shall be construed to constitute the Agent a trustee
for any holder of a Committed Loan or of a participation therein nor to impose
on the Agent duties and obligations other than those expressly provided for
herein.

Section 11.5. Payments. (a) The Agent shall be entitled to assume that each
Lender has made its Committed Loan available in accordance with Section 2.2(c)
unless such Lender notifies the Agent at its Notice Office prior to 11:00 a.m.,
New York City time, on the Funding Date for such Committed Loan that it does not
intend to make such Committed Loan available, it being understood that no such
notice shall relieve such Lender of any of its obligations under this Agreement.
If the Agent makes any payment to the Borrower on the assumption that a Lender
has made the proceeds of such Committed Loan available to the Agent but such
Lender has not in fact made the proceeds of such Committed Loan available to the
Agent, such Lender shall pay to the Agent on demand an amount equal to the
amount of such Lender’s Committed Loan, together with interest thereon for each
day that elapses from and including such Funding Date to but excluding the
Business Day on which the proceeds of such Lender’s Committed Loan become
immediately available to the Agent at its Payment Office prior to 12:00 Noon,
New York City time, at the Federal Funds Rate for each such day, based upon a
year of 360 days. A certificate of the Agent submitted to any Lender with
respect to any amounts owing under this Section 11.5(a) shall be conclusive
absent demonstrable error. Nothing in this paragraph (a) shall relieve any
Lender of any obligation it may have hereunder to make any Committed Loan or
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

(b) The Agent shall be entitled to assume that the Borrower has made all
payments due hereunder from the Borrower on the due date thereof unless it
receives notification prior to any such due date from the Borrower that the
Borrower does not intend to make any such payment, it being understood that no
such notice shall relieve the Borrower of any of its obligations under this
Agreement. If the Agent distributes any payment to a Lender hereunder in the
belief that the Borrower has paid to the Agent the amount thereof but the
Borrower has not in fact paid to the Agent such amount, such Lender shall pay to
the Agent on demand (which shall be made by facsimile or personal delivery) an
amount equal to the amount of the payment made by the Agent to such Lender,
together with interest thereon for each day that elapses from and including the
date on which the Agent made such payment to but excluding the Business Day on
which the amount of such payment is returned to the Agent at its Payment Office
in immediately available funds prior to 12:00 Noon, New York City time, at the
Federal Funds Rate for each such day, based upon a year of 360 days. If the
amount of such payment is not returned to the Agent in immediately available
funds within three Business Days after demand by the Agent, such Lender shall
pay to the Agent on demand an amount calculated in the manner specified in

 

Credit Agreement



--------------------------------------------------------------------------------

-55-

 

the preceding sentence after substituting the term “Base Rate” for the term
“Federal Funds Rate”. A certificate of the Agent submitted to any Lender with
respect to amounts owing under this Section 11.5(b) shall be conclusive absent
demonstrable error.

Section 11.6. Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein), provided, that, the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent or any of its Affiliates to liability or that is contrary
to this Agreement or applicable law.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 12.1, 11.1 or 10.1) or (ii) in the absence of its own gross negligence,
bad faith or willful misconduct. The Agent shall be deemed not to have knowledge
of any Unmatured Event of Default or Event of Default or the event or events
that give or may give rise to any Unmatured Event of Default or Event of Default
unless and until the Company or any Lender shall have given notice to the Agent
describing such Event of Default and such event or events.

(c) Neither the Agent nor any member of the Agent’s Group shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied by or on behalf of the
Company or any of its Subsidiaries in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Unmatured Event
of Default or Event of Default, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document
or the perfection or priority of any Lien or security interest created or
purported to be created hereby or (v) the satisfaction of any condition set
forth in Section 9 or elsewhere herein, other than (but subject to the foregoing
clause (ii)) to confirm receipt of items expressly required to be delivered to
the Agent.

(d) Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

Section 11.7. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent,

 

Credit Agreement



--------------------------------------------------------------------------------

-56-

 

statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and correct and to have been signed, sent or otherwise
authenticated by the proper Person or Persons. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Committed
Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Agent may presume that such condition is satisfactory to such Lender unless an
officer of the Agent responsible for the transactions contemplated hereby shall
have received notice to the contrary from such Lender prior to the making of
such Committed Loan, and such Lender shall not have made available to the Agent
such Lender’s ratable portion of the applicable Committed Loan. The Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 11.8. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub agents appointed by the Agent. The Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub agent and the Related
Parties of the Agent and each such sub agent shall be entitled to the benefits
of all provisions of this Section 11 and Section 12.5 and subject to the duties
and obligations of the Agent under the Agreement (as though such sub-agents were
the “Agent” hereunder) as if set forth in full herein with respect thereto. The
Agent shall not be responsible for the negligence or misconduct of any sub-agent
that it selects in the absence of gross negligence, bad faith or willful
misconduct.

Section 11.9. Resignation of Agent. The Agent may resign as Agent upon 30 days’
notice to the Lenders and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor reasonably acceptable to the Company (such
consent of the Company not to be unreasonably withheld or delayed) from among
the Lenders. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (such 30-day period, the “Lender
Appointment Period”), then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above. In
addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Lenders, a successor Agent, the retiring Agent may at
any time upon or after the end of the Lender Appointment Period notify the
Company and the Lenders that no qualifying Person has accepted appointment as
successor Agent and the effective date of such retiring Agent’s resignation.
Upon the resignation effective date established in such notice and regardless of
whether a successor Agent has been appointed and accepted such appointment, the
retiring Agent’s resignation shall nonetheless become effective and (i) the
retiring Agent shall be discharged from its duties and obligations as Agent
hereunder (other than with respect to its own gross negligence, bad faith or
willful misconduct concerning any actions taken or omitted to be taken by it
while it was Agent under this Agreement) and (ii) all payments, communications
and determinations provided to be made by, to or through the Agent shall instead
be made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this paragraph. Upon

 

Credit Agreement



--------------------------------------------------------------------------------

-57-

 

the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties as Agent of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations as Agent hereunder
(if not already discharged therefrom as provided above in this paragraph). The
fees payable by the Company to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

Section 11.10. Non-Reliance on Agent and Other Lenders. (a) Each Lender confirms
to the Agent, each other Lender and each of their respective Related Parties
that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Agent, any other Lender or any of their respective
Related Parties, of evaluating the merits and risks (including tax, legal,
regulatory, credit, accounting and other financial matters) of (x) entering into
this Agreement, (y) making Committed Loans and other extensions of credit
hereunder and (z) in taking or not taking actions hereunder and thereunder,
(ii) is financially able to bear such risks and (iii) has determined that
entering into this Agreement and making Committed Loans and other extensions of
credit hereunder is suitable and appropriate for it.

(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement, (ii) that it has, independently and without
reliance upon the Agent, any other Lender or any of their respective Related
Parties, made its own appraisal and investigation of all risks associated with,
and its own credit analysis and decision to enter into, this Agreement based on
such documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Agent, any other Lender or any of
their respective Related Parties, continue to be solely responsible for making
its own appraisal and investigation of all risks arising under or in connection
with, and its own credit analysis and decision to take or not take action under,
this Agreement based on such documents and information as it shall from time to
time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Company;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with this Agreement;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Committed Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition;

(iv) the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information delivered by the Agent, any other Lender or by any of
their respective Related Parties under or in connection with this Agreement, the
transactions contemplated hereby and thereby or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with this Agreement.

 

Credit Agreement



--------------------------------------------------------------------------------

-58-

 

Section 11.11. The Register; the Committed Notes.

(a) The Agent, acting on behalf of the Borrower, shall maintain at the Payment
Office a register for the inscription of the names and addresses of Lenders and
the Commitments and Committed Loans of, and principal amounts and interest owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Lenders, and
the Agent may treat each Person whose name is inscribed in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Company, the Borrower, the Agent, or any Lender
at any reasonable time and from time to time upon reasonable prior notice.

(b) The Agent shall inscribe in the Register the Commitments and the Committed
Loans from time to time of each Lender, the amount of each Lender’s
participation in outstanding Committed Loans and each repayment or prepayment in
respect of the principal amount of the Committed Loans of each Lender, the
principal and other amounts owing from time to time by the Borrower in respect
of each Committed Loan to each Lender of such Committed Loans and the dates on
which the Loan Period for each such Committed Loan shall begin and end. Any such
inscription shall be conclusive and binding on the Borrower and each Lender,
absent manifest or demonstrable error; provided, that, failure to make any such
inscription, or any error in such inscription, shall not affect any of the
Borrower’s obligations in respect of the applicable Committed Loans; and
provided further, that, in such case, the Borrower and the Agent shall be
entitled to continue to deal solely and directly with the Lender inscribed in
the Register with respect to such Committed Loans.

(c) Each Lender shall record on its internal records the amount of each
Committed Loan made by it and each payment in respect thereof; provided, that,
in the event of any inconsistency between the Register and any Lender’s records,
the inscriptions in the Register shall govern, absent manifest or demonstrable
error.

(d) If so requested by any Lender by written notice to the Company (with a copy
to Agent) at least two Business Days prior to the Closing Date or at any time
thereafter, the Borrower shall execute and deliver to such Lender (and/or, if so
specified in such notice, any Person who is an assignee of such Lender pursuant
to Section 12.4.1 hereof) promptly after receipt of such notice, a Committed
Note substantially in the form of Exhibit B hereto.

 

  SECTION 12. GENERAL.

Section 12.1. Waiver; Amendments. No delay on the part of the Agent, any Lender,
or the holder of any Committed Loan in the exercise of any right, power or
remedy shall operate as a waiver thereof, nor shall any single or partial
exercise by any of them of any right, power or remedy preclude other or further
exercise thereof, or the exercise of any other right, power or remedy. No
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement or the Committed Notes shall in any event be effective unless
the same shall be in writing and signed and delivered by the Obligors (or, in
the case of the

 

Credit Agreement



--------------------------------------------------------------------------------

-59-

 

Committed Notes, the Borrower), the Agent and by the Non-Defaulting Lenders
having an aggregate Percentage of not less than the aggregate Percentage
expressly designated herein with respect thereto or, in the absence of such
designation as to any provision of this Agreement or the Committed Notes, by the
Required Lenders, and then any amendment, modification, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. No amendment, modification, waiver or consent (i) shall change the
definition of “Required Lenders” or “Percentage” in Section 1, amend, waive,
change or otherwise modify the terms of Section 3.6, Section 5.2(a),
Section 10.1.1, or this Section 12.1 or otherwise change the aggregate
Percentage required to effect an amendment, modification, waiver or consent
without the written consent of the Obligors and all Non-Defaulting Lenders,
(ii) shall modify or waive any of the conditions precedent specified in
Section 9.1 for the making of any Committed Loan without the written consent of
the Obligors and the Lender which is to make such Committed Loan or (iii) shall
(other than in accordance with Section 12.9(a)) extend the scheduled maturity,
increase the amount of, or reduce the principal amount of, or rate of interest
on, reduce or waive any fee hereunder or extend the due date for or waive any
amount payable under, any Commitment or Committed Loan without the written
consent of the Obligors and the applicable Lender holding the Commitment or
Committed Loan adversely affected thereby. No provisions of Section 12 or any
provision herein affecting the rights and duties of the Agent in its capacity as
such shall be amended, modified or waived without the Agent’s written consent.

Section 12.2. Notices.

(a) Subject to paragraphs (b) through (f) of this Section 12.2, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be either (x) in writing (including by telecopy, encrypted or unencrypted)
or (y) as and to the extent set forth in Section 12.2(b) and in the proviso to
this Section 12.2(a) and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered or, in the case of
telecopy or e-mail notice, when received, addressed to the Borrower, the Agent
or such Lender (or other holder) at its address shown across from its name on
Schedule II hereto or at such other address as it may, by written notice
received by the other parties to this Agreement, have designated as its address
for such purpose; provided, that any notice, request or demand to or upon the
Agent or the Lenders pursuant to Sections 2.2(a) or 4.2 shall not be effective
until received.

(b) Each Obligor hereby agrees that, unless otherwise requested by the Agent, it
will provide to the Agent all information, documents and other materials that it
is obligated to furnish to the Agent pursuant to this Agreement, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Unmatured Event of Default or Event
of Default under this Agreement, (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder or (v) initiates or responds to legal
process (all such non-excluded information being referred to herein collectively
as the “Communications”) by transmitting the Communications in an
electronic/soft medium (with such Communications to contain any

 

Credit Agreement



--------------------------------------------------------------------------------

-60-

 

required signatures) in a format acceptable to the Agent to
jeffrey.lanning@aig.com; craig.leslie@aig.com; and monika.machon@aig.com (or
such other e-mail address or addresses designated by the Agent from time to
time); provided, that, if requested in writing by any Lender, the Company will
provide to such Lender a hard copy of its financial statements required to be
provided hereunder.

(c) Each party hereto agrees that the Agent may make the Communications
available to the Lenders by posting the Communications on DebtDomain or another
relevant website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent)
(the “Platform”). Nothing in this Section 12.2 shall prejudice the right of the
Agent to make the Communications available to the Lenders in any other manner
specified in this Agreement.

(d) The Company hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”). The Company hereby agrees that (i) Communications that are to
be made available on the Platform to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” the Company shall be deemed to have authorized the
Agent and the Lenders to treat such Communications as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Company or its securities for purposes of
United States Federal and state securities laws, (iii) all Communications marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Lender,” and (iv) the Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Lender.”

(e) Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of this Agreement. Each Lender agrees (i) to notify the Agent in writing
(including by electronic communication) from time to time to ensure that the
Agent has on record an effective e-mail address for such Lender to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

(f) Each party hereto acknowledges that (i) the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available,” (iii) none of the Agent, its
affiliates nor any of their respective officers, directors, employees, agents,
advisors or representatives (collectively, the “Agent Parties”) warrants the
adequacy, accuracy or completeness of the Communications or the Platform, and
each Agent Party expressly disclaims liability for errors or omissions in any
Communications or the Platform, and (iv) no warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with any
Communications or the Platform.

 

Credit Agreement



--------------------------------------------------------------------------------

-61-

 

Section 12.3. Computations.

(a) Subject to Section 12.3(b), where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, at any time
and to the extent applicable and except as otherwise specified in this
Agreement, be made in accordance with GAAP. If (i) at any time any material
change in GAAP or (ii) on the Closing Date any “End of Lease Assets” are
reclassified as goodwill on such date, and in each case the application thereof
or such reclassification would affect the computation or interpretation of any
financial ratio, requirement or other provision set forth in this Agreement, and
either the Company or the Agent shall so request, the Agent and the Company
shall negotiate in good faith to amend such ratio, requirement or other
provision to preserve the original intent thereof in light of such change in
GAAP or the application thereof or such reclassification; provided that, until
so amended, (A) such ratio, requirement or other provision shall continue to be
computed or interpreted in accordance with GAAP or the application thereof prior
to such change therein or such reclassification and (B) in the case of any
relevant calculation, the Company shall provide to the Agent and the Lenders a
written unaudited reconciliation in form and substance reasonably satisfactory
to the Agent, between calculations of such ratio, requirement or other provision
made before and after giving effect to such change in GAAP or the application
thereof or such reclassification.

(b) Notwithstanding the foregoing or any other provision of this Agreement, the
adoption or issuance of any accounting standards after the Effective Date will
not cause any rental obligation that was not or would not have been Capitalized
Rentals prior to such adoption or issuance to be deemed Capitalized Rentals.

(c) In the event that (i) any accounting standard that is adopted or issued
after the Effective Date would, but for the provisions of Section 12.3(b), cause
any rental obligation that was not or would not have been Capitalized Rentals
prior to such adoption or issuance to be deemed Capitalized Rentals and (ii) the
effect of Section 12.3(b) shall materially impact the calculation of the
financial covenants in this Agreement, then the Company thereafter shall
provide, at the time of delivery of financial statements pursuant to Sections
8.1.1 and 8.1.2, to the Administrative Agent and the Lenders financial
statements and other documents required or as reasonably requested under this
Agreement to, as applicable, provide an unaudited estimated reconciliation of
such financial covenant at the close of each quarterly period with respect to
the treatment of Capitalized Leases and Capitalized Rentals, calculated using
GAAP as in effect before such adoption or issuance and GAAP as in effect after
such adoption or issuance.

Section 12.4. Assignments; Participations. Each Lender may assign, or sell
participations in, its Committed Loans and its Commitment to one or more other
Persons in accordance with this Section 12.4 (and, subject to compliance by the
applicable Lender with Section 12.6, the Company consents to the disclosure of
any information obtained by any Lender in connection herewith to any actual or
prospective Assignee or Participant).

 

Credit Agreement



--------------------------------------------------------------------------------

-62-

 

12.4.1 Assignments. Any Lender may with the written consents of the Company and
the Agent (which consents will not be unreasonably withheld or delayed) at any
time assign and delegate to one or more Eligible Assignees (any Person to whom
an assignment and delegation is made being herein called an “Assignee”) all or
any fraction of such Lender’s Committed Loans and Commitment; each such
assignment of a Lender’s Commitment shall be in the minimum amount of
$10,000,000 or in integral multiples of $1,000,000 in excess thereof; provided
that no such consent from the Company shall be required in the case of (i) an
assignment to a Permitted AIG Affiliate that is, at such time, an Affiliate of
AIG or (ii) an assignment of outstanding Committed Loans (but not Commitments)
to an Eligible Assignee that is an Affiliate of AIG; provided, further, that,
any such Assignee will comply, if applicable, with the provisions contained in
Section 5.4; provided, further, the Company may withhold consent to the
assignment of any Lender’s Committed Loans and Commitment to an Assignee for
whom it is illegal to make a LIBOR Rate Loan described in Section 12.9(b)(iii)
or that the Borrower would be required to compensate for any withholding or
deductions described in clauses (i) or (ii) of Section 12.9(b) that are in
excess of any such withholding or deductions the Borrower would be required to
compensate to such assigning Lender, and any such withholding of consent by the
Company is and hereby will be deemed to be reasonable; provided, further, that
the Borrower and the Agent shall be entitled to continue to deal solely and
directly with such assigning Lender in connection with the interests so assigned
and delegated to an Assignee until such assigning Lender and/or such Assignee
shall have; and provided, further, that in the event the Company is assigned any
Committed Loans or Commitments hereunder, the Company’s vote in its capacity as
a Lender on account of such Committed Loans or Commitments on any amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement pursuant to which the Lenders have voting rights hereunder shall be
deemed to be voted in favor and/or against approval in direct proportion to the
votes of the other Lenders that have voted in favor and/or against approval of
such matter:

(i) given written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee, substantially in the form of Exhibit D, to the Company and the Agent;

(ii) provided evidence satisfactory to the Company and the Agent that, as of the
date of such assignment and delegation the Obligors will not be required to pay
any costs, fees, taxes or other amounts of any kind or nature (including under
Section 12.5) with respect to the interest assigned in excess of those payable
by the Obligors with respect to such interest prior to such assignment;

(iii) paid to the Agent for the account of the Agent a processing fee of $3,500;
and

(iv) provided to the Agent evidence reasonably satisfactory to the Agent that
the assigning Lender has complied with the provisions of Section 11.10.

Upon receipt of the foregoing items and the consents of the Company and the
Agent, and subject to the acceptance and recordation of the assignment by the
Agent pursuant to Section 11.11, (x) the Assignee shall be deemed automatically
to have become a party hereto and, to the extent

 

Credit Agreement



--------------------------------------------------------------------------------

-63-

 

that rights and obligations hereunder have been assigned and delegated to such
Assignee, such Assignee shall have the rights and obligations of a Lender
hereunder and under the other instruments and documents executed in connection
herewith and (y) the assigning Lender, to the extent that rights and obligations
hereunder have been assigned and delegated by it, shall be released from its
obligations hereunder, except as specified in the last sentence of Section 12.6.
The Agent may from time to time (and upon the request of the Company or any
Lender after any change therein shall) distribute a revised Schedule I
indicating any changes in the Lenders party hereto or the respective Percentages
of such Lenders and update the Register. Within five Business Days after the
Company’s receipt of notice from the Agent of the effectiveness of any such
assignment and delegation, if requested by the Assignee in accordance with
Section 11.11, the Borrower shall execute and deliver to the Agent (for delivery
to the relevant Assignee) new Committed Notes in favor of such Assignee and, if
the assigning Lender has retained Committed Loans and a Commitment hereunder and
if so requested by such Lender in accordance with Section 11.11, replacement
Committed Notes in favor of the assigning Lender (such Committed Notes to be in
exchange for, but not in payment of, the Committed Notes previously held by such
assigning Lender). Each such Committed Note shall be dated the date of the
predecessor Committed Notes. The assigning Lender shall promptly mark the
predecessor Committed Notes, if any, “exchanged” and deliver them to the
Borrower. Any attempted assignment and delegation not made in accordance with
this Section 12.4.1 shall be null and void.

Notwithstanding any other provision set forth in this Agreement, any Lender may
at any time create a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender to a Federal Reserve Lender
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System or other similar central bank; provided, that, no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
party hereto.

The Company, each Lender, and each Assignee acknowledge and agree that after
receipt by the Agent of the items and consents required by this Section 12.4.1
each Assignee shall be considered a Lender for all purposes of this Agreement
(including Sections 5.4, 6.1, 6.4, 12.5 and 12.6) and by its acceptance of an
assignment herein, each Assignee agrees to be bound by the provisions of this
Agreement (including Section 5.4).

12.4.2 Participations. Any Lender may at any time without the consent of the
Company sell to one or more Eligible Assignees (any such Eligible Assignee being
herein called a “Participant”) participating interests in any of its Committed
Loans, its Commitment or any other interest of such Lender hereunder; provided,
however, that

(a) no participation contemplated in this Section 12.4.2 shall relieve such
Lender from its Commitment or its other obligations hereunder;

(b) such Lender shall remain solely responsible for the performance of its
Commitment and such other obligations hereunder and such Lender shall retain the
sole right and responsibility to enforce the obligations of the Obligors
hereunder, including the right to approve any amendment, modification or waiver
of any provision of this Agreement (subject to Section 12.4.2(d) below);

 

Credit Agreement



--------------------------------------------------------------------------------

-64-

 

(c) the Borrower and the Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement;

(d) no Participant, unless such Participant is an Affiliate of such Lender, or
is itself a Lender, shall be entitled to require such Lender to take or refrain
from taking any action hereunder, except that such Lender may agree with any
Participant that such Lender will not, without such Participant’s consent, take
any actions of the type described in the third sentence of Section 12.1;

(e) no Obligor shall be required to pay any amount under Sections 3.1, 5.4 or
6.1 that is greater than the amount which such Obligor would have been required
to pay had no participating interest been sold;

(f) no Participant may further participate any interest in any Committed Loan
(and each participation agreement shall contain a restriction to such effect);

(g) to the extent permitted by applicable law, each Participant shall be
considered a Lender for purposes of Section 5.4, Section 6.1, Section 6.4,
Section 12.5 and Section 12.6 and by its acceptance of a participating interest
in any Committed Loan, Commitment or any other interest of a Lender hereunder,
each Participant agrees that it is bound by, and agrees to deliver all
documentation required under, the provisions of Section 5.2(b) and Section 5.4
as if such Participant were a Lender (it being understood that the documentation
required under Section 5.4 shall be delivered to the participating Lender); and

(h) such Lender shall have provided to the Agent evidence reasonably
satisfactory to the Agent that such Lender has complied with the provisions of
the last sentence of Section 11.6.

Any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
organized under the laws of the United States of America or any State thereof (a
“SPV”) of such Granting Lender, identified as such in writing from time to time
by the Granting Lender to the Agent, the Company and the Borrower, the option to
provide to the Borrower all or any part of its Committed Loans that such
Granting Lender would otherwise be obligated to make to the Borrower pursuant to
this Agreement; provided, that, (i) such SPV shall be deemed to be a Participant
for purposes of this Section 12.4.2, (ii) nothing herein shall constitute a
commitment by any SPV to make any Committed Loan, (iii) if a SPV elects not to
exercise such option or otherwise fails to provide all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof and (iv) the Company shall not be required to
pay any amount under Sections 12.5 or 12.7 that is greater than the amount which
the Company would have been required to pay had such SPV not provided the
Borrower with any part of any Committed Loan of such Granting Lender. The making
of a Committed Loan by a SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Committed Loan were made by
such Granting Lender. Each party hereto hereby agrees that no SPV shall be
liable for any indemnity or similar payment obligation under this Agreement (any
indemnity, liability or other payment obligation, including but not limited to

 

Credit Agreement



--------------------------------------------------------------------------------

-65-

 

any tax liabilities that occur by reason of such funding by the SPV, shall
remain the obligation of the Granting Lender). In furtherance of the foregoing,
each party hereto agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, it will not institute against, or join any other Person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything contrary contained in this
Section 12.4.2, any SPV may (i) with notice to, but without the prior written
consent of, the Company and the Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Committed Loans to the
Granting Lender providing liquidity and/or credit support to or for the account
of such SPV to support the funding or maintenance of Committed Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Committed Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV. This paragraph
may not be amended without the written consent of any SPV at the time holding
all or any part of any Committed Loans under this Agreement (which consent shall
not be unreasonably withheld or delayed).

Section 12.5. Costs, Expenses and Taxes. The Company agrees to pay on demand
(a) all reasonable out-of-pocket costs and expenses of the Agent (including the
reasonable fees and out-of-pocket expenses of a single counsel for the Agent
(and of local counsel, if any, who may be retained by said counsel)), incurred
after the Closing Date, in connection with the administration of, and any
amendment to, this Agreement, the Committed Notes and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith (excluding costs and expenses incurred in connection with a
restructuring contemplated in Section 8.17) and (b) all out-of-pocket costs and
expenses (including reasonable attorneys’ fees and legal expenses and allocated
costs of staff counsel) incurred by the Agent and each Lender in connection with
the enforcement of this Agreement, the Committed Notes or any such other
instruments or documents. Each Lender agrees to reimburse the Agent for such
Lender’s pro rata share (based upon its respective Percentage determined at the
time such reimbursement is sought) of any such costs or expenses incurred by the
Agent on behalf of all the Lenders and not paid by the Company other than any
fees and out-of-pocket expenses of counsel for the Agent which exceed the amount
which the Company has agreed with the Agent to reimburse. In addition, without
duplication of the provisions of Section 5.4, the Company agrees to pay, and to
hold the Agent and the Lenders harmless from all liability for, any stamp, court
or documentary, intangible, recording, filing or similar Taxes which may be
payable in connection with the execution, delivery and enforcement of this
Agreement, the borrowings hereunder, the issuance of the Committed Notes (if
any) or the execution, delivery and enforcement of any other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith, except, in each case, any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or participation. All
obligations provided for in this Section 12.5 shall survive repayment of the
Committed Loans, cancellation of the Committed Notes or any termination of this
Agreement.

Section 12.6. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers,

 

Credit Agreement



--------------------------------------------------------------------------------

-66-

 

administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that (i) no disclosure
of Information shall be made by the Agent or any Lender to an Affiliate and such
Affiliate’s respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives if such
Affiliate is a Disqualified Person and (ii) the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any Committed
Note or any action or proceeding relating to this Agreement or any Committed
Note or the enforcement of rights hereunder or thereunder, (f) subject to a
confidentiality agreement with or other contractual, legal, or fiduciary
obligation of confidentiality to the Company containing provisions substantially
the same as those of this Section 12.6, to (i) any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Company and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the prior
written consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 12.6 or
(y) becomes available to the Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. With
respect to any disclosure under Section 12.6(c), each of the Agent and the
Lenders, as applicable, shall use commercially reasonable efforts to promptly
notify the Company, to the extent legally permissible and practicable under the
circumstances, so as to permit the Company to obtain a protective order as to
such disclosure, and each of the Agent and the Lenders will reasonably cooperate
(to the extent practicable and permitted by their respective then existing
policies) with the Company for such purpose.

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries, provided,
that, in the case of information received from the Company or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. With respect to any
Lender or Agent, the obligations of such Lender or Agent pursuant to this
Section 12.6 shall terminate on the first anniversary of the earlier of the
Termination Date and the date on which such Lender or Agent ceases to be a party
hereto.

Section 12.7. Indemnification. In consideration of the execution and delivery of
this Agreement by the Agent and the Lenders, but without duplication of the

 

Credit Agreement



--------------------------------------------------------------------------------

-67-

 

provisions of Section 5.4, the Company hereby agrees to indemnify, exonerate and
hold each of the Lenders, the Agent, the Affiliates of each of the Lenders and
the Agent, and each of the officers, directors, employees and agents of the
Lenders, the Agent and the Affiliates of each of the Lenders and the Agent
(collectively herein called the “Lender Parties” and individually called a
“Lender Party”) free and harmless from and against any and all actions, causes
of action, suits, losses, liabilities, damages and expenses, including
reasonable attorneys’ fees and disbursements (collectively herein called the
“Indemnified Liabilities”), incurred by the Lender Parties or any of them after
the Closing Date as a result of, or arising out of, or relating to (i) this
Agreement, the Committed Notes (if any) or the Committed Loans or (ii) the
direct or indirect use of proceeds of any of the Committed Loans or any credit
extended hereunder, except for (x) any such Indemnified Liabilities arising on
account of such Lender Party’s gross negligence, bad faith or willful misconduct
as determined by a court of competent jurisdiction in a final and nonappealable
judgment and (y) to the extent such Indemnified Liabilities result from any
dispute solely among Indemnified Parties other than any claims against Agent in
its capacity or in fulfilling its role as Agent under this Agreement and other
than any claims arising out of any act or omission on the part of the Company,
and if and to the extent that the foregoing undertaking may be unenforceable for
any reason, the Company hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The Company agrees not to assert any claim
against the Lender Parties on any theory of liability, for consequential,
indirect, special or punitive damages arising out of or otherwise relating to
this Agreement and the Committed Notes (if any) or any of the transactions
contemplated hereby or thereby or the actual or proposed use of the proceeds of
the Committed Loans. All obligations provided for in this Section 12.7 shall
survive repayment of the Committed Loans, cancellation of the Committed Notes
(if any) or any termination of this Agreement. This Section 12.7 shall not apply
with respect to Taxes other than Taxes that represent losses, claims, damages or
similar items arising from any non-Tax claim.

Section 12.8. Regulation U. Each Lender represents that it in good faith is not
relying, either directly or indirectly, upon any margin stock (as such term is
defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System) as collateral security for the extension or maintenance by it of
any credit provided for in this Agreement.

Section 12.9. Extension of Termination Dates; Removal of Lenders; Substitution
of Lenders. (a) Not more than 60 days nor less than 30 days prior to any four
anniversaries of the Closing Date (each such date, an “Anniversary Date”), the
Borrower may, at its option, request all the Lenders then party to this
Agreement to extend their scheduled Termination Dates by an additional one year
period, or such shorter period as agreed upon by the Borrower and the Agent, by
means of a letter substantially in the form of Exhibit E hereto, addressed to
the Agent (who shall promptly deliver such letter to each Lender). Each Lender
electing (in its sole discretion) to extend its scheduled Termination Date shall
execute and deliver not earlier than the 30th day nor later than the 20th day
prior to such Anniversary Date counterparts of such letter to the Borrower and
the Agent, who shall notify the Borrower, in writing, of the Lenders’ decisions
no later than 15 days prior to such Anniversary Date, whereupon (unless Lenders
with an aggregate Percentage of 50% or more decline to extend their respective
scheduled Termination Dates, in which event the Agent shall notify all the
Lenders and the Borrower thereof and no such extension shall occur) such
Lender’s scheduled

 

Credit Agreement



--------------------------------------------------------------------------------

-68-

 

Termination Date shall be extended, effective only as of the date that is such
Lender’s then-current scheduled Termination Date, to the date that is one year,
or such shorter period as agreed as provided above, after such Lender’s
then-current scheduled Termination Date. Any Lender that declines or fails to
respond to the Borrower’s request for such extension shall be deemed to have not
extended its scheduled Termination Date. Notwithstanding anything to the
contrary in this Agreement, the Borrower shall not effectuate such extension of
the Termination Date more than four times during the term of this Agreement.

(b) In addition to its rights to remove any Defaulting Lender under
Section 4.1(b), with respect to any Lender (i) on account of which the Borrower
is required to make any deductions or withholdings or pay any additional
amounts, as contemplated by Section 5.4, (ii) on account of which the Borrower
is required to pay any additional amounts, as contemplated by Section 6.1,
(iii) for which it is illegal to make a LIBOR Rate Loan, as contemplated by
Section 6.3, (iv) which has declined to (a) extend such Lender’s scheduled
Termination Date under Section 12.9, or (b) consent to an amendment,
modification or waiver and, in each case, Lenders with an aggregate Percentage
in excess of 50% have elected to extend their respective Termination Dates or
consent to such amendment, modification or waiver, the Borrower may, in its
discretion, upon not less than 30 days’ prior written notice to the Agent and
each Lender, remove such Lender as a party hereto. Each such notice shall
specify the date of such removal (which shall be a Business Day), which shall
thereupon become the scheduled Termination Date for such Lender.

(c) In the event that any Lender does not extend its scheduled Termination Date
pursuant to subsection (a) above or is the subject of a notice of removal
pursuant to subsection (b) above, then, at any time prior to the Termination
Date for such Lender (a “Terminating Lender”), the Borrower may, at its option,
arrange to have one or more other Eligible Assignees (which may be a Lender or
Lenders, or if not a Lender, shall be reasonably acceptable to the Agent (such
acceptance not to be unreasonably withheld or delayed), and each of which shall
herein be called a “Successor Lender”) with the approval of the Agent (such
approval not to be unreasonably withheld or delayed) succeed to all or a
percentage of the Terminating Lender’s outstanding Committed Loans, if any, and
rights under this Agreement and assume all or a like percentage (as the case may
be) of such Terminating Lender’s undertaking to make Committed Loans pursuant
hereto and other obligations hereunder (as if (i) in the case of any Lender
electing not to extend its scheduled Termination Date pursuant to subsection (a)
above, such Successor Lender had extended its scheduled Termination Date
pursuant to such subsection (a) and (ii) in the case of any Lender that is the
subject of a notice of removal pursuant to subsection (b) above, no such notice
of removal had been given by the Borrower); provided, that, prior to replacing
any Terminating Lender with any Successor Lender, the Borrower shall have given
each Lender which has agreed to extend its Termination Date an opportunity to
increase its Commitment by all or a portion of the Terminating Lenders’
Commitments. Such succession and assumption shall be effected by means of one or
more agreements supplemental to this Agreement among the Terminating Lender, the
Successor Lender, the Borrower and the Agent. On and as of the effective date of
each such supplemental agreement (i) each Successor Lender party thereto shall
be and become a Lender for all purposes of this Agreement and to the same extent
as any other Lender hereunder and shall be bound by and entitled to the benefits
of this Agreement in the same manner as any other Lender and (ii) the Borrower
agrees to pay to the Agent for the account of the Agent a processing fee of
$3,500 for each such Successor Lender which is not a Lender.

 

Credit Agreement



--------------------------------------------------------------------------------

-69-

 

(d) On the Termination Date for any Terminating Lender, such Terminating
Lender’s Commitment shall terminate and the Borrower shall pay in full all of
such Terminating Lender’s Committed Loans (except to the extent assigned
pursuant to subsection (c) above) and all other amounts payable to such Lender
hereunder (including any amounts payable pursuant to Section 5.4 on account of
such payment); provided, that, if an Event of Default or Unmatured Event of
Default exists on the date scheduled as any Terminating Lender’s Termination
Date, payment of such Terminating Lender’s Committed Loans shall be postponed to
(and, for purposes of calculating commitment fees under Section 3.4 and
determining the Required Lenders (except as provided below), but for no other
purpose, such Terminating Lender’s Commitment shall continue until) the first
Business Day thereafter on which (i) no Event of Default or Unmatured Event of
Default exists (without regard to any waiver or amendment that makes this
Agreement less restrictive for the Borrower, other than as described in
clause (ii) below) or (ii) the Required Lenders (which for purposes of this
subsection (d) shall be determined based upon the respective Percentages and
aggregate Commitments of all Lenders other than any Terminating Lender whose
scheduled Termination Date has been extended pursuant to this proviso) waive or
amend the provisions of this Agreement to cure all existing Events of Default or
Unmatured Events of Default or agree to permit any borrowing hereunder
notwithstanding the existence of any such event. In the event that AIG or its
Affiliates shall become a Terminating Lender, the provisions of Section 11.9
shall apply with respect to AIG in its capacity as Agent.

(e) To the extent that all or a portion of any Terminating Lender’s obligations
are not assumed pursuant to subsection (c) above, the Aggregate Commitment shall
be reduced on the applicable Termination Date and each Lender’s percentage of
the reduced Aggregate Commitment shall be revised pro rata to reflect such
Terminating Lender’s absence. The Agent shall distribute a revised Schedule I
indicating such revisions promptly after the applicable Termination Date and
update the Register accordingly. Such revised Schedule I shall be deemed
conclusive in the absence of demonstrable error.

Section 12.10. Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

Section 12.11. Governing Law; Jurisdiction; Severability. THIS AGREEMENT AND
EACH NOTE SHALL BE A CONTRACT MADE UNDER, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. EACH OBLIGOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF SITTING IN NEW YORK COUNTY, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT

 

Credit Agreement



--------------------------------------------------------------------------------

-70-

 

OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY OBLIGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. All obligations of the Obligors and the rights of the Agent, the
Lenders and any other holders of the Committed Loans expressed herein or in the
Committed Notes (if any) shall be in addition to and not in limitation of those
provided by applicable law. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 12.12. Counterparts; Effectiveness. This Agreement may be executed in
any number of counterparts and by the different parties on separate counterparts
and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Delivery
of a counterpart via facsimile or electronic mail, including by email with a
“.pdf” copy hereof attached, shall constitute delivery of an original
counterpart. When counterparts of this Agreement executed by each party shall
have been lodged with the Agent (or, in the case of any Lender as to which an
executed counterpart shall not have been so lodged, the Agent shall have
received facsimile, electronic mail or other written confirmation of execution
of a counterpart hereof by such Lender), this Agreement shall become effective
as of the date hereof and the Agent shall so inform all of the parties hereto.

Section 12.13. Further Assurances. Each Obligor agrees to do such other acts and
things, and to deliver to the Agent and each Lender such additional agreements,
powers and instruments, as the Agent or any Lender may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or to better
assure and confirm unto the Agent and each Lender their respective rights,
powers and remedies hereunder.

Section 12.14. Successors and Assigns. This Agreement shall be binding upon the
Obligors, the Lenders and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Obligors, the Lenders and the Agent and
the respective successors and assigns of the Lenders and the Agent. Except as
expressly provided herein, the Borrower may not assign any of its rights or
delegate any of its duties under this Agreement without the prior written
consent of all of the Lenders.

Section 12.15. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at the Agent’s principal office in New York at 11:00 A.M.
(New York time) on the Business Day preceding that on which final judgment is
given.

 

Credit Agreement



--------------------------------------------------------------------------------

-71-

 

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in another currency into Dollars, the parties agree
to the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Agent could purchase such currency with Dollars at the Agent’s principal office
in New York at 11:00 A.M. (New York time) on the Business Day preceding that on
which final judgment is given.

(c) The obligation of each Obligor in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Obligor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Obligor such excess.

Section 12.16. Waiver of Jury Trial. EACH OBLIGOR, THE AGENT AND EACH LENDER
HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY COMMITTED NOTE OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

Section 12.17. No Fiduciary Relationship. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof), each of the Obligors acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agent are
arm’s-length commercial transactions between the Obligors and their respective
Affiliates, on the one hand, and the Agent, on the other hand, (B) each of the
Obligors has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Obligors is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby; (ii) (A) the Agent is and has been, and each
Lender is and has been, acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, have or has not been, are or is not,
and will not be acting as an advisor, agent or fiduciary for any of the Obligors
or any of their respective Affiliates, or any other Person and (B) neither the
Agent nor any Lender has any obligation to

 

Credit Agreement



--------------------------------------------------------------------------------

-72-

 

any of the Obligors or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein; and (iii) the Agent, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Obligors and their respective Affiliates, and neither the Agent nor
any Lender has any obligation to disclose any of such interests to the Obligors
or any of their respective Affiliates. To the fullest extent permitted by law,
each of the Obligors hereby waives and releases any claims that it may have
against the Agent or any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 12.18. USA Patriot Act. Each Lender and the Agent (for itself in such
capacity and not on behalf of any Lender) hereby notifies each Obligor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of such Obligor and other information that will
allow such Lender or the Agent, as applicable, to identify each Obligor in
accordance with the Act. Each Obligor shall provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Agent or any Lenders in order to assist the Agent and the Lenders in
maintaining compliance with the Act.

 

  SECTION 13. GUARANTEE.

Section 13.1. The Guarantee. The Guarantors hereby jointly and severally
guarantee to each Lender and the Administrative Agent and their respective
successors and assigns the prompt payment in full when due upon the expiration
of any applicable remedial period (whether at stated maturity, by acceleration
or otherwise) of the obligations, whether direct or indirect, absolute or
contingent, now or hereafter from time to time owing to the Lenders or the
Administrative Agent by the Borrower or any other Obligor under this Agreement
or any of the other Loan Documents, in each case strictly in accordance with the
terms hereof and thereof and including all monetary obligations incurred during
the pendency of any bankruptcy, insolvency, examinership, receivership or other
similar proceeding of the Borrower, regardless of whether allowed or allowable
in such proceeding (such obligations being herein collectively called the
“Guaranteed Obligations”). The Guarantors hereby further jointly and severally
agree that if the Borrower shall fail to pay in full when due upon the
expiration of any applicable remedial period (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

Section 13.2. Obligations Unconditional. The obligations of the Guarantors under
Section 13.1 are absolute and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of the Borrower under this Agreement or any other agreement or
instrument referred to herein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other

 

Credit Agreement



--------------------------------------------------------------------------------

-73-

 

circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 13 that the obligations of the Guarantors hereunder shall be primary
obligations, absolute and unconditional, joint and several, under any and all
circumstances (and any defenses thereto are hereby waived by the Guarantors).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder (and any such defense are hereby waived),
which shall remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any law or regulation of any jurisdiction or any other event affecting any
term of a Guaranteed Obligation; or

(v) any lien or security interest granted to, or in favor of, the Administrative
Agent or any Lender or Lenders as security for any of the Guaranteed Obligations
shall fail to be perfected.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations. The Guarantors expressly confirm that
they shall obtain substantial direct and indirect benefit from the giving of the
Guarantee pursuant to this Agreement.

Section 13.3. Reinstatement. The obligations of the Guarantors under this
Section shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy, liquidation, examinership or reorganization or otherwise, and the
Guarantors jointly and severally agree that they will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including fees of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, liquidation, examinership, insolvency or similar law.

 

Credit Agreement



--------------------------------------------------------------------------------

-74-

 

Section 13.4. Subrogation. The Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 13.1, whether by subrogation
or otherwise, against the Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.

Section 13.5. Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement may be declared to be forthwith due and payable as provided in
Section 10 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 10) for purposes of Section 13.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 13.1.

Section 13.6. Continuing Guarantee. The guarantee in this Section 13 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

Section 13.7. Indemnity and Rights of Contribution. The Borrower and the
Guarantors hereby agree, as between themselves, that (a) if a payment of any
Guaranteed Obligations shall be made by any Subsidiary Guarantor under this
Agreement, the Borrower and the Company shall indemnify such Subsidiary
Guarantor for the full amount of such payment and (b) if any Subsidiary
Guarantor shall become an Excess Funding Guarantor (as defined below) by reason
of the payment by such Subsidiary Guarantor of any Guaranteed Obligations that
shall not have been fully indemnified by the Borrower or the Company, then the
other Subsidiary Guarantors shall, on demand of such Excess Funding Guarantor
(but subject to the next sentence), pay to such Excess Funding Guarantor an
amount equal to such Subsidiary Guarantor’s Pro Rata Share (as defined below and
determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations. The payment obligation of the
Borrower or the Company to any Subsidiary Guarantor or of a Subsidiary Guarantor
to any Excess Funding Guarantor under this Section shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Obligor under the other provisions of this Agreements, including this
Section 13, and such Subsidiary Guarantor or Excess Funding Guarantor, as the
case may be, shall not exercise any right or remedy with respect to such excess
until payment and satisfaction in full of all of such obligations.

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any

 

Credit Agreement



--------------------------------------------------------------------------------

-75-

 

Guaranteed Obligations, the amount paid by an Excess Funding Guarantor in excess
of its Pro Rata Share of such Guaranteed Obligations and (iii) “Pro Rata Share”
means, for any Subsidiary Guarantor, the ratio (expressed as a percentage) of
(x) the amount by which the aggregate present fair saleable value of all
properties of such Subsidiary Guarantor (excluding any shares of stock or other
equity interest of any other Subsidiary Guarantor) exceeds the amount of all the
debts and liabilities of such Subsidiary Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Subsidiary Guarantor hereunder and any obligations of the
other Subsidiary Guarantors that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Subsidiary
Guarantors hereunder) of all of the Subsidiary Guarantors, determined (A) with
respect to any Subsidiary Guarantor that is a party hereto on the Closing Date,
as of the Closing Date, and (B) with respect to any other Subsidiary Guarantor,
as of the date such Subsidiary Guarantor becomes a Subsidiary Guarantor
hereunder.

Section 13.8. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 13.1
would otherwise, taking into account the provisions of Section 13.7, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under
Section 13.1, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Lender, the Administrative Agent or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 13.9. Releases.

(a) In the event of (i) a sale or other transfer or disposition of all of the
Capital Stock in any Subsidiary Guarantor to any Person that is not an Affiliate
of the Company in compliance with Section 8.9 or (ii) the sale or other transfer
or disposition, by way of merger, consolidation or otherwise, of assets or
Capital Stock of a Subsidiary Guarantor substantially as an entirety to a Person
that is not an Affiliate of the Company in compliance with the terms of
Section 8.9, then, without any further action on the part of the Administrative
Agent or any Lender, such Subsidiary Guarantor (or the Person concurrently
acquiring such assets of such Subsidiary Guarantor) shall be deemed
automatically and unconditionally released and discharged of any obligations
under the guarantee of such Subsidiary Guarantor of the Guaranteed Obligations,
as evidenced by a written instrument or confirmation executed by the
Administrative Agent, upon the request and at the expense of the Company. Upon
delivery by the Company to the Administrative Agent of an officers’ certificate
stating that such sale or other disposition was made by the Company in
accordance with the provisions of this Agreement, including Section 8.9, the
Administrative Agent will execute any documents required in order to evidence
the release of any Subsidiary Guarantor from its obligations under its guarantee
of the Guaranteed Obligations.

 

Credit Agreement



--------------------------------------------------------------------------------

-76-

 

(b) In addition, the guarantee of a Subsidiary Guarantor of the Guaranteed
Obligations will be released:

(i) if the Subsidiary Guarantor (other than the Acquired Company or any
Subsidiary that is or becomes a Subsidiary Guarantor on the Closing Date) ceases
to be a guarantor under any Capital Markets Debt or unsecured Credit Facilities,
including the guarantee that resulted in the obligation of such Subsidiary
Guarantor to guarantee the Guaranteed Obligations, and is released or discharged
from all obligations thereunder; or

(ii) upon the expiration or termination of the Commitments and the payment in
full of all obligations of the Obligors under this Agreement and under the
Committed Notes (other than unasserted contingent indemnification and expense
reimbursement obligations).

(c) Any Subsidiary Guarantor not released from its obligations under its
guarantee of the Guaranteed Obligations as provided in this Section 13.9 will
remain liable for the full amount of the Guaranteed Obligations as provided in
this Section 13.

 

Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

AERCAP IRELAND CAPITAL LIMITED By:  

/s/ Patrick Treacy

  Name:  Patrick Treacy   Title:    Director

 

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

GUARANTORS AERCAP HOLDINGS N.V. By:  

/s/ Marnix den Heijer

  Name:  Marnix den Heijer   Title:    Attorney-In-Fact AERCAP AVIATION
SOLUTIONS B.V. By:  

/s/ Marnix den Heijer

  Name:  Marnix den Heijer   Title:    Attorney-In-Fact

 

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

AERCAP IRELAND LIMITED SIGNED AND DELIVERED AS A DEED By:  

/s/ Lourda Moloney

  As attorney of AERCAP IRELAND LIMITED

 

In the presence of:   Signature of witness:  

/s/ Bree Collins

Name of witness:  

Bree Collins

Address of witness:  

McCann FitzGerald

Riverside One

Sir John Rogerson’s Quay,

Dublin 2, Ireland

Occupation of witness:  

Solicitor

 

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

AGENT AMERICAN INTERNATIONAL GROUP, INC. By:  

/s/ Peter L. Juhas

  Name:   Peter L. Juhas   Title:   VP, Global Head of Strategic Planning

 

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

LENDERS AMERICAN INTERNATIONAL GROUP, INC. By:  

/s/ Peter L. Juhas

  Name:   Peter L. Juhas   Title:   VP, Global Head of Strategic Planning

 

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

Schedule I

LENDERS

 

Lender Name

   Commitment  

American International Group, Inc.

   $ 1,000,000,000   



--------------------------------------------------------------------------------

Schedule II

ADDRESSES FOR NOTICES

If to the Borrower or any other Obligor:

 

c/o AerCap Holdings N.V.

AerCap House, Stationsplein 965

Schiphol 1117 CE, the Netherlands

Telephone    + 31 20 655 9655 Fax    + 31 20 655 9100 Email   
contractualnotices@aercap.com

If to the Agent:

 

American International Group, Inc. 80 Pine Street

New York, New York 10005

United States of America

Fax    + 1 212 425 3275 Attention: General Counsel

Notice Office of the Agent:

 

180 Maiden Lane, 23rd floor New York, NY 10038 Attn:    Jeff Lanning, Head of
Global Bank Relations   

Telephone:

   +1 212-770-6840   

Fax:

   +1 866-375-0048    Craig Leslie, Deputy Global Treasurer   

Telephone:

   +1 212-458-9401   

Fax:

   +1 212-458-9532 and    180 Maiden Lane, 21st floor New York, NY 10038 Attn:
   Monika Machon, SVP and Treasurer   

Telephone:

   +1 212-770-6733



--------------------------------------------------------------------------------

Paying Office of the Agent:

 

180 Maiden Lane, 23rd floor New York, NY 10038 Attn:    Jeff Lanning, Head of
Global Bank Relations   

Telephone:

   +1 212-770-6840   

Fax:

   +1 866-375-0048    Craig Leslie, Deputy Global Treasurer   

Telephone:

   +1 212-458-9401   

Fax:

   +1 212-458-9532 and    180 Maiden Lane, 21st floor New York, NY 10038 Attn:
   Monika Machon, SVP and Treasurer   

Telephone:

   +1 212-770-6733

 

3



--------------------------------------------------------------------------------

Schedule III

PERMITTED AIG AFFILIATES

The Variable Annuity Life Insurance Company

American General Life Insurance Company

National Union Fire Insurance Company of Pittsburgh, Pa.

Lexington Insurance Company

American Home Assurance Company



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] COMMITTED LOAN REQUEST

[DATE]

American International Group, Inc., as Agent

80 Pine Street

New York, NY 10005

Ladies and Gentlemen:

This constitutes a Committed Loan Request under, and as defined by, the
$1,000,000,000 Five-Year Revolving Credit Agreement, dated as of December 16,
2013 (as amended, modified or supplemented, the “Credit Agreement”), among
AerCap Holdings N.V., AerCap Ireland Capital Limited (the “Borrower”), the
Subsidiary Guarantors party thereto, American International Group, Inc., in its
individual corporate capacity and as Agent, and certain financial institutions
referred to therein. Terms not otherwise expressly defined herein shall have the
meanings set forth in the Credit Agreement.

The Borrower hereby requests that the Lenders make Committed Loans to it,
subject to the terms and conditions of the Credit Agreement, as follows:

(a) Funding Date:             ,     .

(b) Aggregate principal amount of Committed Loans requested: $        .

(c) Loan Period:                 .

(d) Type of Loans: [LIBOR Rate Loans] [Base Rate Loans].

The officer of the Borrower signing this Committed Loan Request hereby certifies
that as of the date hereof:

(a) As of the date hereof and after giving effect to the Committed Loans
requested hereby, no Event of Default or Unmatured Event of Default shall have
occurred and be continuing or shall result from the making of such Committed
Loans;

(b) As of the date hereof and after giving effect to the Committed Loans
requested hereby, the representations and warranties contained in Section 7 are
true and correct in all material respects as of the date hereof, with the same
effect as though made on the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date; and

(c) After the making of the Committed Loans requested hereby, the aggregate
principal amount of all outstanding Committed Loans will not exceed the
Aggregate Commitment.



--------------------------------------------------------------------------------

Very truly yours, AERCAP IRELAND CAPITAL LIMITED By:  

 

  Name:   Title:

 

[Signature Page to Committed Loan Request]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] COMMITTED NOTE

$         [                 ,     ]

AerCap Ireland Capital Limited, a private limited company incorporated under the
laws of Ireland (the “Borrower”), for value received, hereby promises to pay to
[NAME OF LENDER] or its registered assigns (the “Lender”), at the office of
American International Group, Inc., as Agent (the “Agent”), at 80 Pine Street,
New York, New York 10005 on [DATE], or at such other place, to such other person
or at such other time and date as provided for in the $1,000,000,000 Five-Year
Revolving Credit Agreement (as amended, modified or supplemented, the “Credit
Agreement”; unless otherwise defined herein, the terms defined therein being
used herein as therein defined), dated as of December 16, 2013, among AerCap
Holdings N.V., the Borrower, the Subsidiary Guarantors party thereto, the Agent,
and the financial institutions named therein, in lawful money of the United
States of America, the principal sum of $ [—] or, if less, the aggregate unpaid
principal amount of all Committed Loans made by the Lender to the Borrower
pursuant to the Credit Agreement. This Committed Note shall bear interest as set
forth in the Credit Agreement for Base Rate Loans and LIBOR Rate Loans, as the
case may be.

Except as otherwise provided in the Credit Agreement with respect to LIBOR Rate
Loans, if interest or principal on any loan evidenced by this Committed Note
becomes due and payable on a day which is not a Business Day the maturity
thereof shall be extended to the next succeeding Business Day, and interest
shall be payable thereon at the rate herein specified during such extension.

This Committed Note is one of the Committed Notes referred to in the Credit
Agreement. This Committed Note is subject to prepayment in whole or in part, and
the maturity of this Committed Note is subject to acceleration, upon the terms
provided in the Credit Agreement.

This Committed Note shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

All Committed Loans made by the Lender to the Borrower pursuant to the Credit
Agreement and all payments of principal thereof may be indicated by the Lender
upon the grid attached hereto which is a part of this Committed Note. Such
notations shall be rebuttable presumptive evidence of the aggregate unpaid
principal amount of all Committed Loans made by the Lender pursuant to the
Credit Agreement.

 

AERCAP IRELAND CAPITAL LIMITED By:  

 

  Name:   Title:

 

[Signature Page to Committed Note]

 

B-2



--------------------------------------------------------------------------------

Committed Loans and Payments of Principal

 

Funding
Date   Principal
Amount
of Loan   Interest
Method   Interest
Rate   Loan
Period   Amount
of
Principal
Paid   Unpaid
Principal
Balance   Name of
Person
Making
Notation                                                                        
                                                                               
                                                                               
                                 

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] COMPLIANCE CERTIFICATE

Financial Statement Date: [DATE]

To: American International Group, Inc., as Agent

Ladies and Gentlemen:

Reference is made to that certain $1,000,000,000 Five-Year Revolving Credit
Agreement dated as of December 16, 2013 (as amended, modified or supplemented,
the “Credit Agreement”), among AerCap Holdings N.V. (the “Company”), AerCap
Ireland Capital Limited (the “Borrower”), the Subsidiary Guarantors party
thereto, American International Group, Inc., in its individual corporate
capacity and as Agent, and certain financial institutions referred to therein.
This certificate is being delivered pursuant to the requirements of Sections
8.1.1, 8.1.2 and 8.1.3 of the Credit Agreement. Terms not otherwise expressly
defined herein shall have the meanings set forth in the Credit Agreement.

The undersigned Authorized Officer hereby certifies as of the date hereof that
he/she is the [                    ] of the Company, and that, as such, he/she
is authorized to execute and deliver this certificate to the Agent on the behalf
of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 8.1.1 of the Credit Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 8.1.2 of the Credit Agreement for the fiscal quarter of the Company
ended as of the above date.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.

3. The financial covenant analyses and information set forth on Schedule 1,
Schedule 2 and Schedule 3 attached hereto are true and accurate on and as of the
date of this certificate.

4. [No Event of Default or Unmatured Event of Default has occurred and is
continuing.][An Event of Default or Unmatured Event of Default has occurred and
is continuing.



--------------------------------------------------------------------------------

Attached hereto as Exhibit A is a description of such Event of Default or
Unmatured Event of Default and a description of the steps being taken to cure
such Event of Default or Unmatured Event of Default.]

IN WITNESS WHEREOF, the undersigned has executed this certificate as of [DATE].

 

AERCAP HOLDINGS N.V. By:  

 

  Name:   Title:

 

[Signature Page to Compliance Certificate]

 

C-2



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended [DATE]

Schedule 1 to Exhibit C

CONSOLIDATED INDEBTEDNESS TO SHAREHOLDER’S EQUITY

(Required by Sections 8.1.3 and 8.10 of the Credit Agreement)

 

     As of the Date Hereof
(Dollars in Thousands)  

Consolidated Indebtedness

  

Indebtedness

   $ [             ] 

Less:

  

The amount of current and deferred income taxes and rentals received in advance
of the Company and its Subsidiaries (to the extent constituting Indebtedness)

     [             ] 

Less:

     [             ] 

Aggregate amount outstanding of Hybrid Capital Securities multiplied by the
Hybrid Capital Securities Percentage

     [             ] 

Adjustments in relation to Indebtedness denominated in any currency other than
Dollars and any related derivative liability, in each case to the extent arising
from currency fluctuations (such exclusions to apply only to the extent the
resulting liability is hedged by the Company or such Subsidiary)

     [             ] 

Net obligations of any Person under any swap contracts that are not yet due and
payable

     [             ] 

Trade payables outstanding in the ordinary course of business, but not overdue
by more than 90 days

     [             ] 

The lesser of (i) $2,000,000,000 and (ii) the aggregate amount of “cash and cash
equivalents” or any line item of similar import (but in any event, excluding
“restricted cash” or any line item of similar import and excluding “cash and
cash equivalents” or any line item of similar import subject to any Lien (other
than (x) Liens arising by operation of law and (y) bankers’ Liens arising in the
ordinary course of business)) reflected on a consolidated balance sheet of the
Company prepared as of such date of determination in accordance with GAAP

     [             ] 

Consolidated Indebtedness (A)

     [             ] 

Shareholder’s Equity (B)

     [             ] 

Ratio of Consolidated Indebtedness to Shareholder’s Equity ((A) divided by (B))2

     [     ]%3 

 

2  As calculated pursuant to Section 8.10 of the Credit Agreement and the
definitions of Consolidated Indebtedness and Shareholder’s Equity set forth in
Section 1.2 of the Credit Agreement.

3  For compliance, not permitted to exceed at any time the applicable ratio set
forth in Section 8.10 of the Credit Agreement for the applicable period set
forth in such Section.

 

C-3



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended [DATE]

Schedule 2 to Exhibit C

INTEREST COVERAGE RATIO

(Required by Sections 8.1.3 and 8.11 of the Credit Agreement)

 

     For the Four Consecutive Fiscal
Quarters Ended on the Date Hereof
(Dollars in Thousands)  

EBITDA4

  

Net Income

   $ [             ] 

Add:

  

Consolidated Interest Expense

     [             ] 

Income tax expense

     [             ] 

Depreciation and depletion expense

     [             ] 

Amortization expense

     [             ] 

Amount of any extraordinary, unusual or nonrecurring non-cash restructuring
charges

     [             ] 

Add (to the extent deducted in determining net income):

  

Extraordinary, unusual or nonrecurring losses

     [             ] 

Non-cash items

     [             ] 

Less (to the extent added in determining net income):

  

Extraordinary, unusual or nonrecurring gains

     [             ] 

Non-cash items

     [             ] 

EBITDA (A):

     [             ] 

Consolidated Interest Expense (1):

     [             ] 

Cash dividend payments on any series of preferred stock (excluding items
eliminated in consolidation) (2):

     [             ] 

Sum of (1) plus (2) equals (B):

     [             ] 

Interest Coverage Ratio ((A) divided by (B))5

     [     ]%6 

 

4  For the purposes of calculating EBITDA for any four quarter period, such
calculation shall be made (i) after giving effect to any Acquisition consummated
during such period and (ii) assuming that such Acquisition occurred at the
beginning of such period; provided, that any pro forma calculation made by the
Company either (i) based on Regulation S-X or (ii) as calculated in good faith
and set forth in an officer’s certificate of the Company, in reasonable detail,
(and in the case of this clause (ii), based on audited financials of the target
company) shall be acceptable

5  As calculated pursuant to Section 8.11 of the Credit Agreement and the
definition of Interest Coverage Ratio set forth in Section 1.2 of the Credit
Agreement.

6  For compliance, must not be less than 200% on the last day of any quarter of
any fiscal year of the Company.

 

C-4



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended [DATE]

Schedule 3 to Exhibit C

UNENCUMBERED ASSETS RATIO

(Required by Sections 8.1.3 and 8.12 of the Credit Agreement)

 

     As of the Date Hereof
(Dollars in Thousands)  

Unencumbered Assets (Sum of (1) + (2) + (3))

  

Difference between (i) book value of Aircraft Assets owned by the Company and
its Subsidiaries and (ii) the aggregate outstanding principal amount of
Financial Indebtedness of the Company and its Subsidiaries secured by Liens over
such Aircraft Assets or the Equity Interests of the Subsidiary owning such
Aircraft Assets (1)

     [             ] 

Lesser of (x) $2,000,000,000 and (y) the aggregate amount of “cash and cash
equivalents” or any line item of similar import (but in any event, excluding
“restricted cash” or any line item of similar import and excluding “cash and
cash equivalents” or any line item of similar import subject to any Lien (other
than (i) Liens arising by operation of law and (ii) bankers’ Liens arising in
the ordinary course of business)) reflected on a consolidated balance sheet of
the Company prepared as of such date of determination in accordance with GAAP
(2)

     [             ] 

Equity Adjustment Amount (3)

     [             ] 

Unencumbered Assets (A):

     [             ] 

Consolidated unsecured Financial Indebtedness (1):

     [             ] 

To the extent included in Financial Indebtedness, the aggregate amount
outstanding of Hybrid Capital Securities (2):

     [             ] 

Difference of (1) less (2) equals (B):

     [             ] 

Unencumbered Assets Ratio ((A) divided by (B))7

     [     ]%8 

 

7  As calculated pursuant to Section 8.12 of the Credit Agreement.

8  For compliance, must not be less than 135% on the last day of any quarter of
any fiscal year of the Company.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of [DATE] between [ASSIGNOR] (the
“Assignor”) and [ASSIGNEE] (the “Assignee”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (this “Agreement”) relates to
the $1,000,000,000 Five-Year Revolving Credit Agreement dated as of December 16,
2013 (the “Credit Agreement”) among AerCap Holdings N.V. (the “Company”), AerCap
Ireland Capital Limited (the “Borrower”), the Subsidiary Guarantors party
thereto, the Assignor and American International Group, Inc., in its individual
corporate capacity and as Agent (the “Agent”), and certain financial
institutions referred to therein;

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Committed Loans in an aggregate principal amount at any time outstanding
not to exceed $[—];

WHEREAS, Committed Loans made by the Assignor under the Credit Agreement in the
aggregate principal amount of $[—] is outstanding at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $[—] (the “Assigned Amount”),
together with $[—]9 aggregate principal amount outstanding of Committed Loans
(collectively, the “Assigned Loans”), and the Assignee proposes to accept
assignment of such rights and assume the corresponding obligations from the
Assignor on the terms set forth in the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein all
shall have the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. (a) The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount and the Assigned Loans, and the Assignee hereby accepts such
assignment from the Assignor and assumes all of the obligations of the Assignor
under the Credit Agreement to the extent of the Assigned Amount and the Assigned
Loans. Upon the execution and delivery hereof by the Assignor, the Assignee, the
Company (to the extent required by the Credit Agreement) and American
International Group, Inc., individually and as Agent, and the payment of the
amounts specified in Section 3 required to be paid on the date hereof (i) the
Assignee shall, as of the date hereof, succeed to the rights and be obligated to
perform the obligations of a Lender under the Credit Agreement with a Commitment
in an amount equal to the Assigned Amount, and (ii) the

 

9 

This amount shall be a minimum of $10,000,000 or in integral multiples of
$1,000,000 in excess thereof.

 

D-1



--------------------------------------------------------------------------------

Commitment of the Assignor shall, as of the date hereof, be reduced by a like
amount and the Assignor released from its obligations under the Credit Agreement
to the extent such obligations have been assumed by the Assignee, except as
specified in the last sentence of Section 12.6. The assignment provided for
herein shall be without recourse to the Assignor.

(b) If the Assignee under this Agreement is a Permitted AIG Affiliate, the
parties hereto agree that, notwithstanding anything to the contrary contained
herein or in the Credit Agreement, if such Assignee (i) shall at any time cease
to be an Affiliate of American International Group, Inc. or shall become a
Defaulting Lender or (ii) is or becomes subject to any restriction, whether
under any applicable law, rule, regulation or by the action of any insurance
regulator or otherwise, on its ability to comply with its obligations under the
Credit Agreement in respect of the Assigned Amount, then on and as of the date
such Assignee shall so cease to be such an Affiliate, becomes a Defaulting
Lender or is or becomes subject to such restriction, the Assigned Amount and, in
the case of clause (i) above, the Assigned Loans assigned and sold to such
Assignee hereunder shall automatically be assigned and sold by such Assignee to
American International Group, Inc., and American International Group, Inc. shall
automatically accept such assignment from such Assignee and assume all of the
obligations of such Assignee under the Credit Agreement to the extent of the
Assigned Amount and, in the case of clause (i) above, the Assigned Loans, in
each case as of such date pursuant to the terms of this Agreement, without any
further act or consent of any party, including the parties hereto.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds an amount equal to $ [—]10. It is understood that commitment
fees accrued to the date hereof are for the account of the Assignor and such
fees accruing from and including the date hereof are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

SECTION 4. Consent of the Company and the Agent. This Agreement is conditioned
upon the consent of the Company (to the extent required under the Credit
Agreement), the consent of the Agent pursuant to Section 12.4.1 of the Credit
Agreement and the consent of American International Group, Inc. pursuant to
Section 9 below. The execution of this Agreement by the Company, if applicable,
and American International Group, Inc., individually and as the Agent, is
evidence of this consent. Pursuant to Section 12.4.1 the Borrower has agreed to
execute and deliver a Committed Note, each payable to the Assignee and its
registered assigns and evidencing the assignment and assumption provided for
herein, if so requested, and, if so requested, to execute replacement Committed
Notes in favor of the Assignor if the Assignor has retained any Commitment.

 

10  Amount should combine principal and face together with accrued interest and
breakage compensation, if any, to be paid to the Assignee, net of any portion of
any fee to be paid by the Assignor to the Assignee. It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.

 

D-2



--------------------------------------------------------------------------------

SECTION 5. Non-Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Company, or the validity
and enforceability of the obligations of the Obligors in respect of the Credit
Agreement or any Committed Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Company.

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 8. Eligible Assignee. The Assignee hereby represents and warrants that
it is an Eligible Assignee [and a Permitted AIG Affiliate]11 as defined in the
Credit Agreement.

SECTION 9. Consent of AIG. American International Group, Inc. hereby consents
and agrees to this Agreement, including Section 2(b) hereof.

 

11  To be inserted if applicable.

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

[ASSIGNOR] By:  

 

  Name:   Title: [ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented, and with respect
to Section 4, agreed:

AERCAP HOLDINGS N.V. By:  

 

  Name:   Title: ]

 

[Signature Page to Assignment and Assumption Agreement]

 

D-4



--------------------------------------------------------------------------------

Consented and, with respect to Sections 2(b) and 9, agreed:12 American
International Group, Inc., Individually and as Agent By:  

 

  Name:   Title:

 

12  Consent of American International Group, Inc., on an individual basis, to be
provided for each Assignment and Assumption Agreement.

 

[Signature Page to Assignment and Assumption Agreement]

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] REQUEST FOR EXTENSION OF

TERMINATION DATE

[DATE]

American International Group, Inc., as Agent

80 Pine Street

New York, NY 10005

Attention:

Ladies and Gentlemen:

This instrument constitutes a notice to the Agent of a request for the extension
of the Termination Date pursuant to Section 12.9 of the $1,000,000,000 Five-Year
Revolving Credit Agreement, dated as of December 16, 2013 (as amended, modified
or supplemented, the “Credit Agreement”), among AerCap Holdings N.V. (the
“Company”), AerCap Ireland Capital Limited (the “Borrower”), the Subsidiary
Guarantors party thereto, American International Group, Inc., in its individual
corporate capacity and as Agent, and certain financial institutions referred to
therein. Terms not otherwise expressly defined herein shall have the meanings
set forth in the Credit Agreement.

The Borrower hereby requests that you distribute this letter to each Lender. The
Borrower further requests that each Lender extend its now scheduled Termination
Date under the Credit Agreement by one year and confirm its agreement to do so
by countersigning a copy of this letter, it being understood that a Lender that
declines or fails to respond to this request shall be deemed to have not
extended its scheduled Termination Date.

The officer of the Borrower signing this instrument hereby certifies that:

(a) As of the date hereof and after giving effect to the extension of the
Termination Date requested hereby, no Event of Default or Unmatured Event of
Default shall have occurred and be continuing; and

(b) As of the date hereof and after giving effect to the extension of the
Termination Date requested hereby, the representations and warranties contained
in Section 7 are true and correct in all material respects as of the date
hereof, with the same effect as though made on the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.

 

Very truly yours, AERCAP IRELAND CAPITAL LIMITED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Confirmed and accepted, subject to the terms and conditions of the Credit
Agreement, as of the date first above written: [NAME OF LENDER] By:  

 

  Name:   Title:

[Signature Page to Request for Extension of Termination Date]

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] GUARANTEE ASSUMPTION AGREEMENT

GUARANTEE ASSUMPTION AGREEMENT dated as of [DATE] by [NAME OF ADDITIONAL
SUBSIDIARY GUARANTOR], a [    ] (the “Additional Subsidiary Guarantor”), in
favor of American International Group, Inc., as Agent for the Lenders party to
the Credit Agreement referred to below (in such capacity, the “Agent”). AerCap
Holdings N.V., an entity organized under the laws of the Netherlands, AerCap
Ireland Capital Limited, a private limited company incorporated under the laws
of Ireland, the Subsidiary Guarantors referred to therein, the Lenders referred
to therein and the Agent are parties to that $1,000,000,000 Five-Year Revolving
Credit Agreement, dated as of December 16, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meaning
specified in the Credit Agreement.

Pursuant to Section 8.20 of the Credit Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Credit Agreement. Without limiting the foregoing, the Additional Subsidiary
Guarantor hereby, jointly and severally with the other Subsidiary Guarantors,
guarantees to each Lender and the Agent and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of all Guaranteed Obligations (as defined in
Section 13.1 of the Credit Agreement) in the same manner and to the same extent
as is provided in Section 13 of the Credit Agreement. In addition, the
Additional Subsidiary Guarantor hereby makes the representations and warranties
set forth in Sections 7.1, 7.2 and 7.3 with respect to itself and its
obligations under this Guarantee Assumption Agreement, as if each reference in
such Sections to the Credit Agreement included reference to this Guarantee
Assumption Agreement.

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 8.20 of the Credit Agreement to the Lenders and
the Agent.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Agreement to be duly executed and delivered as of the date first above written.

 

[ADDITIONAL SUBSIDIARY GUARANTOR] By:  

 

  Name:   Title:

 

[Signature Page to Guarantee Assumption Agreement]

 

F-2



--------------------------------------------------------------------------------

Acknowledged and Agreed, as of the date first above written:

American International Group, Inc.,
as Agent

By:  

 

  Name:   Title:

[Signature Page to Guarantee Assumption Agreement]

 

F-3